


Exhibit 10.14

 

Execution Copy

 

AMENDED AND RESTATED STOCK ISSUANCE AGREEMENT

 

This Amended and Restated Stock Issuance Agreement (this “Agreement”) is entered
into as of May 16, 2011 (“Effective Date”) by and between RADIUS HEALTH, INC., a
Delaware corporation (“Radius”) and NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII
A/S, a Danish corporation (“NB”).

 

Background

 

Radius and NB are parties to that certain Clinical Trial Services Agreement
dated as of March 29, 2011 (the “CTS Agreement”) and a certain Work Statement
NB-1 under the CTS Agreement. Pursuant to Work Statement NB-1, NB has agreed to
perform certain services relating to a Phase III clinical study of a Radius drug
candidate known as BA058. Radius, in consideration of the activities of NB
pursuant to the CTS Agreement and Work Statement NB-1 has authorized the sale to
NB of shares of Series A-5 Convertible Preferred Stock, par value $0.01 per
share (the “Series A-5 Preferred Stock”) of Radius having a value of €371,864,
which shares entitle the holder to receive stock dividends payable in shares of
Series A-6 Preferred Stock or (in the event that the Series A-5 Preferred Stock
is converted and stock dividends are no longer payable) to receive payment in
shares of another class or series of capital stock of Radius or any other Person
having an aggregate value of up to an additional €36,814,531 as calculated on
the date that such stock dividends or other payments accrue. Radius and NB
entered into that certain Stock Issuance Agreement as of March 29, 2011 and now
wish to enter into this Amended and Restated Stock Issuance Agreement to reflect
additional detail not available on March 29, 2011 concerning the Series A-1
Financing and the capitalization of Radius immediately before and following the
initial closing of the Series A-1 Financing.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

1.  DEFINITIONS

 

1.1  Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

 

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

 

“Applicable Quarterly Amount” means, with respect to each calendar quarter
commencing with the calendar quarter in which the first subject is enrolled in
the clinical study that is the subject of Work Statement NB-1, the portion of
the Bonus Equity Payment Amount that NB is due with respect to such calendar
quarter as determined in accordance with Section 3.1(a).

 

“Bonus Equity Payment Amount” means €36,814,531, which represents the maximum
portion of the fees and expenses payable to NB in connection with all services
rendered by, or on behalf of NB, pursuant to the CTS Agreement and Work
Statement NB-1 under the CTS Agreement that NB has agreed Radius may satisfy by
issuing the Bonus Shares pursuant to, and in accordance with, the provisions of
this Agreement.

 

“Bonus Shares” means, collectively, (a) the number of shares of Series A-6
Preferred Stock that accrue as a stock dividend with respect to all issued and
outstanding shares of Series A-5 Preferred Stock pursuant to, and in accordance
with, this Agreement; and (b) the number of shares of preferred stock or common
stock of Radius or any other Person that accrue pursuant to, and in accordance
with, the provisions of the second paragraph of Section 3.1(k) or the provisions
of Section 3.1(l). The meaning of the term Bonus Shares shall be subject to
change in accordance with the provisions of Section 3.1(m).

 

1

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the U.S..

 

“Event of Sale” means (a) the sale by the stockholders of Radius in a single
transaction or a series of related transactions, of issued and outstanding
shares of capital stock of Radius that represent a majority of the voting power
of Radius to one or more third parties that are not Affiliates of such
stockholders, provided that this clause (a) shall not be applicable to Radius
from and after the earlier of (i) the closing of the initial public offering of
Radius and (ii) the date on which any preferred stock or common stock of Radius
is otherwise publicly traded or registered under the Securities Exchange Act of
1934, as amended; (b) the merger, consolidation or reorganization with or into
any other corporation, entity or Person or any other corporate reorganization,
in which the holders of the capital stock of Radius immediately prior to such
merger, consolidation or reorganization, together with such holder’s Affiliates,
do not hold shares of capital stock of the surviving entity that represent more
than 50% of the voting power of the surviving entity (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such merger,
consolidation or reorganization; or (c) the sale, exclusive license or other
disposition of all or substantially all of the assets or intellectual property
of Radius, in a single transaction or series of related transactions, to one or
more third parties that are not Affiliates of Radius. For purposes of
clarification, Event of Sale shall not include any transaction involving Radius
and the Shell Company Successor that is described in clause (iii) of the Shell
Company Successor definition.

 

“Fair Market Value” means, with respect to each Accrual Date, the greater of
(i) the Series A-5 Purchase Price Per Share (as such price per share may be
adjusted for any stock splits, stock dividends, reverse stock splits,
recapitalizations, mergers and other similar events affecting such Series A-5
Preferred Stock), (ii) the price per share of the preferred stock or common
stock sold by Radius in the most recent equity financing closed by Radius prior
to such Accrual Date (as such price per share may be adjusted for any stock
splits, stock dividends, reverse stock splits, recapitalizations, mergers and
other similar events affecting such preferred stock or common stock, as
applicable); and (iii) the average of the closing prices of any preferred stock
or the common stock (whichever has the higher trading price as of such Accrual
Date) of Radius on a securities exchange (if such preferred stock or common
stock, as applicable, is traded on an exchange) or the average of the closing
sale prices or secondarily the closing bid prices of any preferred stock or the
common stock (whichever has the higher trading price as of such Accrual Date) of
Radius (if such preferred stock or common stock, as applicable, is regularly
traded over-the-counter) over the twenty (20) calendar day period ending two (2)
calendar days prior to such Accrual Date (as such closing prices, closing sale
prices or closing bid prices, as applicable, may be adjusted for any stock
splits, stock dividends, reverse stock splits, recapitalizations, mergers and
other similar events affecting such preferred stock or common stock, as
applicable).

 

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
Radius or NB.

 

“Project Committee” has the meaning ascribed to it under the CTS Agreement.

 

“Shell Company Successor” means a shell company that (i) has securities
registered under the Securities Exchange Act of 1934, as amended, (ii) has
nominal operations and nominal assets (prior to any of the transactions
described in the next clause) and (iii) directly or indirectly through one or
more direct or indirect subsidiaries acquires Radius and/or all or substantially
all of its assets or business (whether pursuant to a stock purchase, an asset
purchase, a merger or any other similar transaction). and in consideration for
such acquisition issues to the former stockholders of Radius shares of capital
stock of such shell company.

 

1.2  Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Accrual Date”

 

Section 3.1(a)

“Agreement”

 

Recitals

“Arbitration”

 

Section 3.1(d)

“Arbitrator”

 

Section 3.1(f)

 

2

--------------------------------------------------------------------------------


 

“Bonus Shares Report”

 

Section 3.1(c)

“Closing”

 

Section 2.1(b)

“Conversion Shares”

 

Section 2.2

“Common Stock”

 

Section 4.4

“CTS Agreement”

 

Recitals

“Dispute Notice”

 

Section 3.1(d)

“Effective Date”

 

Recitals

“Independent Accounting Firm”

 

Section 3.1(e)

“NB”

 

Recitals

“Preferred Stock”

 

Section 4.4

“Radius”

 

Recitals

“Restated Certificate”

 

Section 2.2

“Rules”

 

Section 3.1(f)

“Securities Act”

 

Section 4.4

“Series A-1 Financing”

 

Section 6.6

“Series A-5 Preferred Stock”

 

Recitals

“Series A-5 Purchase Price Per Share”

 

Section 2.1(a)

“Series A-5 Shares”

 

Section 2.1(a)

“Series A-6 Preferred Stock”

 

Section 2.2

“Stage I Closing”

 

Section 6.6

“Stockholders Agreement”

 

Section 4.1

“Transaction Documents”

 

Section 4.1.

 

2.  ISSUANCE OF SERIES A-5 PREFERRED STOCK

 

2.1  Purchase and Sale of Series A-5 Preferred Stock. (a)  On May 17, 2011, NB
will purchase and Radius will sell and issue to NB 64,430 shares of Radius
Series A-5 Preferred Stock (the “Series A-5 Shares”), representing the quotient
(rounded to the nearest whole number) obtained by dividing (x) the U.S. Dollar
equivalent (determined in accordance with the provisions of the next sentence)
of €371,864 by (y) US$8.142 per share (the “Series A-5 Purchase Price Per
Share”). Radius shall determine the U.S. Dollar equivalent of such €371,864
using the exchange rate for buying U.S. Dollars with EUROS set forth in The Wall
Street Journal(Online Edition) Market Data Center at
http://online.wsj.com/mdc/public/page/marketsdata.html on the Business Day that
is two (2) Business Days preceding the date of the Closing. The aggregate
purchase price payable by NB for the Series A-5 Shares shall be €371,864.

 

(b)  The purchase and sale of the Series A-5 Shares to be purchased and sold
pursuant to Section 2.1(a) shall take place at the offices of Bingham McCutchen
LLP, One Federal Street, Boston, Massachusetts, at 10:00 a.m. local time on
May 17, 2011 (which time and place are referred to as the “Closing”).

 

(c)  At the Closing, Radius will deliver to NB a certificate registered in NB’s
name representing the Series A-5 Shares, against payment of the purchase price
therefor by wire transfer in accordance with Radius’s instructions;.

 

2.2  Reservation of Series A-5 Preferred Stock and Series A-6 Preferred Stock.
Radius will, prior to the Closing, authorize: (a) the sale and issuance of the
Series A-5 Shares; (b) the accrual and issuance of all of the shares of
Series A-6 Convertible Preferred Stock, par value $0.01 per share (the
“Series A-6 Preferred Stock”), of Radius in accordance with the provisions of
this Agreement; and (c) the reservation of shares of Common Stock, par value
$0.01 per share for issuance upon conversion of the Series A-5 Preferred Stock
and the Series A-6 Preferred Stock (the “Conversion Shares”). The Series A-5
Preferred Stock, the Series A-6 Preferred Stock and the Common Stock have the
rights, privileges, preferences and restrictions set forth in the Fourth Amended
and Restated Certificate of Incorporation of Radius, including those summarized
in the Term Sheet in the form attached hereto as Attachment A, with such changes
and additional provisions as may be made by Radius after the date hereof in
connection with the negotiation by Radius of the closing documents for the
Series A-1 Financing with prospective investors in the Series A-1 Financing (the
“Restated Certificate”). The Series A-5 Preferred Stock and the Series A-6
Preferred Stock shall have the same right, privileges, preferences and
restrictions except that the Series A-6 Preferred Stock shall not be entitled to
accrue any shares of capital stock of Radius, whether as a stock dividend or
otherwise, pursuant to, and in accordance with, the terms and conditions of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

3.  BONUS SHARES

 

3.1  Calculation of Bonus Shares; Issuance of Bonus Shares. (a)  Subject to the
terms and conditions of this Agreement (including the limitations set forth in
Section 3.4), the holders of shares of Series A-5 Preferred Stock shall be
entitled to receive stock dividends, payable in shares of Series A-6 Preferred
Stock in accordance with the provisions of this Section 3.1, having an aggregate
value (determined as provided in this Section 3.1) of up €36,814,531 as
calculated on the date that such stock dividends accrue in accordance with this
Section 3.1. Subject to the terms and conditions of this Agreement (including
the limitations set forth in Section 3.4), on the last Business Day of each
calendar quarter (each, an “Accrual Date”), beginning with the calendar quarter
during which the first subject is enrolled in the clinical study that is the
subject of Work Statement NB-1, each outstanding share of Series A-5 Preferred
Stock shall accrue, as a stock dividend, a number of shares of Series A-6
Preferred Stock having a value (determined as provided further below in this
Section 3.1) equal to (x) €36,814,531 minus the aggregate value of any prior
stock dividends that accrue pursuant to this Section 3.1(a) (with such aggregate
value of such prior stock dividends being determined as of the applicable prior
Accrual Date) divided by (y) the number of calendar quarters the Project
Committee has determined it will take to complete the clinical study that is the
subject of Work Statement NB-1 and lock the study database and transfer the
study database to Radius in its then most recent determination delivered in
accordance with Section 3.1(b).

 

(b)  When calculating the aggregate number of Bonus Shares accruing in each
calendar quarter, Radius shall convert the portion of €36,814,531 to accrue in
such calendar quarter into U.S. Dollars using the simple average of the exchange
rate for buying U.S. Dollars with EUROS set forth in The Wall Street
Journal(Online Edition) Market Data Center at
http://online.wsj.com/mdc/public/page/marketsdata.html for all Mondays’ in such
calendar quarter. Radius shall then calculate the aggregate number of Bonus
Shares accrued in such calendar quarter by dividing (x) the U.S. Dollar
equivalent (determined in accordance with the provisions set forth in the
preceding sentence) of the Applicable Quarterly Amount, by (y) the Fair Market
Value as of the applicable Accrual Date, and rounding down the resulting
quotient to the nearest whole number. In the event that the Bonus Shares that
accrue in any calendar quarter are in the form of stock dividends accruing on
the shares of Series A-5 Preferred Stock that are outstanding on the Accrual
Date applicable to such calendar quarter, the number of Bonus Shares accruing in
such calendar quarter with respect to each share of Series A-5 Preferred Stock
outstanding on the applicable Accrual Date shall be equal to the quotient
(rounded down to the nearest whole number) obtained by dividing (i) the number
of Bonus Shares that accrue on such applicable Accrual Date by (ii) the total
number of shares of Series A-5 Preferred Stock issued and outstanding as of such
applicable Accrual Date.

 

(c)  Radius and NB, acting through the Project Committee in accordance with
Section 3 of the CTS Agreement, will evaluate the study timeline and update the
completion date for the clinical study that is the subject of Work Statement
NB-1 set forth in Work Statement NB-1 to account for delays or accelerations in
the performance of the clinical study that is the subject of Work Statement
NB-1. Not later than five (5) calendar days before the end of each calendar
quarter, the Project Committee will provide Radius with a written update
detailing the number of calendar quarters that the Project Committee determines
it will take to complete the clinical study that is the subject of Work
Statement NB-1 and lock the study database and transfer the study database to
Radius. Based upon such written update provided by the Project Committee, Radius
shall calculate, on the applicable Accrual Date, the number of Bonus Shares that
accrue on such applicable Accrual Date in accordance with the provisions of
Section 3.1(a). Within thirty (30) days following the end of each calendar
quarter, Radius shall provide NB with a written report (each, a “Bonus Shares
Report”) setting forth the calculation of the number of Bonus Shares that
accrued in such calendar quarter in accordance with Section 3.1(a) and the
aggregate Bonus Shares accrued as of the end of such calendar quarter. Such
Bonus Shares Report shall be certified by the Chief Financial Officer (or
equivalent financial and accounting officer) of Radius to be correct to the best
of Radius’ knowledge and information.

 

(d)  The Bonus Shares Report as prepared by Radius shall be conclusive and
binding on NB unless NB shall notify Radius in writing within thirty (30) days
after receipt thereof that, in the opinion of NB, the number of Bonus Shares set
forth on the Bonus Shares Report has not been calculated correctly. Such notice
(the “Dispute Notice”) shall set forth in reasonable detail each item and amount
with which NB disagrees and the basis for such disagreement. Radius and NB shall
attempt to resolve such dispute and agree in writing upon the final content of
the Bonus Shares Report and the final calculation of the number of Bonus Shares
accrued in the period. If the

 

4

--------------------------------------------------------------------------------


 

parties cannot so agree within ten (10) Business Days after the delivery by NB
to Radius of the Dispute Notice, then either Radius or NB may submit such
dispute to an independent arbitrator for determination (an “Arbitration”) in
accordance with the terms set forth in Section 3.1(e)-(g).

 

(e)  Any request for Arbitration shall be made in writing to an independent
accounting firm of recognized national standing to be mutually selected by
Radius and NB, which firm shall not be an auditing firm for either party and
shall not have provided material services to either party during the two (2)
year period prior to the date of Arbitration initiation. The firm to which such
request is made shall, upon agreeing in writing to determine the number of Bonus
Shares that have accrued in such quarterly period in accordance with the terms
of this Section 3.1, be the “Independent Accounting Firm”, as that term is used
in this Section 3.1. If the parties are not able to agree within five (5)
Business Days after the receipt by a party of the arbitration request, the New
York Office of the American Arbitration Association shall be responsible for
selecting an Independent Accounting Firm within ten (10) Business Days of being
approached by a party.

 

(f)  The Arbitration shall be conducted under the auspices of the Independent
Accounting Firm and shall be conducted in accordance with the then current
expedited procedures applicable to the then current Commercial Arbitration
Rules and Supplementary Procedures for Large Complex Disputes (“Rules”) of the
American Arbitration Association, as such Rules and procedures may be modified
by this Section 3.1(f). The Independent Accounting Firm shall, within five (5)
Business Days of its agreement to determine the number of Bonus Shares that have
accrued in such quarterly period, provide to Radius and NB the name of its
partner who will serve as the individual responsible for conducting the
Arbitration (the “Arbitrator”). Within five (5) Business Days after the
designation of the Arbitrator, the parties shall each simultaneously submit to
the Arbitrator and one another a written statement of their respective positions
on such disagreement. Each party shall have ten (10) Business Days from receipt
of the other party’s submission to submit to the Arbitrator and the other party
a written response thereto. The Arbitrator shall have the right to meet with the
parties, either alone or together, as necessary to make a determination. The
Arbitrator shall conduct an Arbitration to determine the number of Bonus Shares
that have accrued in such quarterly period. The Arbitrator shall make such
determination subsequent to conducting the Arbitration and shall set forth such
determination in a written ruling, which ruling shall be rendered within
forty-five (45) days of the selection date of the Arbitrator and shall be
delivered to Radius and NB.

 

(g)  The locale of all hearings conducted by the Arbitrator in connection with
the Arbitration shall be the New York office of the Independent Accounting Firm.
The ruling of the Arbitrator shall be final, binding, and conclusive on Radius
and NB; shall have the legal effect of an arbitral award; and shall be subject
only to the judicial review permitted by the Federal Arbitration Act. Judgment
on the ruling of the Arbitrator may be entered and enforced in any court having
jurisdiction over the parties or their assets. The fees and disbursements of the
Independent Accounting Firm shall be allocated and payable between Radius on the
one hand and NB on the other hand in the same proportion that (i) the additional
number of Bonus Shares that have been determined by the Arbitrator to have
accrued in such period bears to (ii) the additional number of Bonus Shares that
NB initially claimed in its Dispute Notice accrued in such period. If a party
fails to proceed with Arbitration, unsuccessfully challenges the arbitration
award, or fails to comply with the arbitration award, the other party is
entitled to costs, including reasonable attorneys’ fees, for having to compel
arbitration or defend or enforce the award. Except as otherwise required by law,
the parties and the Arbitrator and Independent Accounting Firm will maintain as
confidential all information or documents obtained during the arbitration
process, including the resolution of the dispute. The parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge and jury; provided that nothing in this Section 3.1(g) will prevent a
party from resorting to judicial proceedings if: (1) interim relief from a court
is necessary to prevent serious and irreparable injury to such party; or
(2) litigation is required to be filed prior to the running of the applicable
statute of limitations. The use of any alternative dispute resolution procedure
will not be construed under the doctrine of latches, waiver or estoppel to
affect adversely the rights of either party. The parties shall use the procedure
set forth in Section 3.1(e)-(g) for any dispute concerning calculation of Bonus
Shares; any other disputes concerning this Agreement and the transactions
contemplated hereby shall be resolved in accordance with Section 8.12.

 

5

--------------------------------------------------------------------------------


 

(h)  Bonus Shares that accrue pursuant to Section 3.1(a) shall be subject to
proportionate and equitable adjustment upon any stock splits, stock dividends,
reverse stock splits, recapitalizations, mergers and other similar events
involving or affecting the Series A-5 Preferred Stock.

 

(i)  Bonus Shares that accrue pursuant to Section 3.1(a) shall be payable, when,
as and if declared or paid by the Board of Directors of Radius. The Board of
Directors of Radius shall be required to declare and pay such Bonus Shares
accrued pursuant to Section 3.1(a) hereof: (i) upon the request of the
holder(s) of a majority of the shares of common stock or other capital stock
issued or issuable in respect of Series A-5 Preferred Stock or (ii) on any Event
of Sale.

 

(j)  The stock dividend feature of Section 3.1(a), as well as all other forms of
accrual of Bonus Shares under this Agreement (including, without limitation, any
contractual accrual of Bonus Shares pursuant to the second paragraph of
Section 3.1(k) below or pursuant to Section 3.1(l) below) shall terminate upon
an Event of Sale. Upon an Event of Sale, the Person that becomes the successor
of Radius as a result of such Event of Sale shall, in lieu of accruing Bonus
Shares pursuant to this Agreement, make cash payments to NB for the services to
be rendered pursuant to Work Statement NB-1.

 

(k)  The stock dividend feature of Section 3.1(a) hereof shall also terminate
upon the occurrence of any event that is not an Event of Sale if such event
causes all outstanding shares of Series A-5 Preferred Stock of Radius to convert
into, or be exchanged for, common stock of Radius or any other Person (including
a Shell Company Successor) or any other class or series of capital stock of
Radius or any other Person (including a Shell Company Successor); provided,
however, that such stock dividend feature shall not terminate if such event that
is not an Event of Sale consists of an acquisition of Radius, directly or
indirectly, by such Shell Company Successor pursuant to which all shares of each
of Series A-5 Preferred Stock and Series A-6 Preferred Stock of Radius shall
convert into, or be exchanged for, shares of a series of preferred stock of the
Shell Company Successor that has adopted and incorporated substantially the same
terms provided under this Agreement with respect to the Series A-5 Preferred
Stock or the Series A-6 Preferred Stock, as the case may be, of Radius, in which
case such stock dividend feature shall be applicable to such series of preferred
stock of the Shell Company Successor.

 

Upon termination of the stock dividend feature pursuant to this
Section 3.1(k) in connection with an event that is not an Event of Sale: (1) all
accrued Bonus Shares not yet issued or paid shall automatically convert into the
right to receive a distribution of that number of accrued but not yet issued or
paid shares of such common stock or such other class or series of capital stock
that a holder of such accrued but not yet issued Bonus Shares would have been
entitled to receive with respect to such Bonus Shares if such holder had claimed
such Bonus Shares using the procedure described in Section 3.1(i)(i) and been
the holder of record of such Bonus Shares immediately prior to the occurrence of
such event; and (2) all Bonus Shares, if any, that would have accrued pursuant
to Section 3.1(a) at any time after the occurrence of such event if such event
had not occurred, shall accrue pursuant to this clause (2) on the same terms and
conditions as if such accrual had been under Section 3.1(a) hereof and be
payable in shares of such common stock of Radius or any other Person (including
a Shell Company Successor), as the case may be, or such other class or series of
capital stock of Radius or any other Person (including a Shell Company
Successor), as the case may be, in accordance with the terms of this Agreement
as if such accrual had been pursuant to Section 3.1(a). For purposes of
clarification, any accrual of Bonus Shares pursuant to clause (2) of this
paragraph shall be a contractual accrual and not an accrued stock dividend.

 

(l)  The stock dividend feature of Section 3.1(a) shall also terminate upon the
transfer by NB of any or all of the Series A-5 Shares to any Person. Upon
termination of the stock dividend feature pursuant to this Section 3.1(m), all
Bonus Shares, if any, that would have accrued pursuant to Section 3.1(a) at any
time after the occurrence of such transfer of Series A-5 Shares by NB if such
transfer had not occurred, shall accrue pursuant to this Section 3.1(m) for the
exclusive benefit of NB (and not the Person to whom such Series A-5 Shares were
transferred) on the same terms and conditions as if such accrual had been under
Section 3.1(a) hereof and be payable in shares of Series A-6 Preferred Stock
subject to, and in accordance with, the terms of this Agreement as if such
accrual had been pursuant to Section 3.1(a). For purposes of clarification, any
accrual of Bonus Shares pursuant to this Section 3.1(l) shall be a contractual
accrual and not an accrued stock dividend.

 

(m)  Notwithstanding anything express or implied in this Agreement to the
contrary, in the event of any transaction involving Radius and a Shell Company
Successor pursuant to which such Shell Company Successor,

 

6

--------------------------------------------------------------------------------


 

directly or indirectly, acquires Radius or all or substantially all of its
assets, then (1) such transaction shall not be treated as an Event of Sale,
(2) such Shell Company Successor shall succeed to all of the rights and
obligations of Radius under this Agreement and (3) if the stock dividend feature
of Section 3.1(a) hereof does not terminate pursuant to the first paragraph of
Section 3.1(k), all references in this Agreement to the terms Series A-5
Preferred Stock and Series A-6 Preferred Stock shall be deemed and treated as if
they were references to the applicable series of preferred stock of such Shell
Company Successor into which, or for which, such Series A-5 Preferred Stock and
such Series A-6 Preferred Stock was converted or exchanged, as applicable.

 

3.2  Bonus Shares to be Duly Authorized and Issued, Fully Paid and
Non-Assessable. Radius covenants and agrees that it will take all such action as
may be necessary to ensure that all Bonus Shares issued pursuant to this
Agreement shall, at the time of delivery of the certificates for such Bonus
Shares, be duly and validly authorized and issued and fully paid and
non-assessable shares.

 

3.3  Stock Record Date. No Person shall be deemed to have become the holder of
record of any Bonus Shares until the date that the Board of Directors declare
such accrued Bonus Shares payable in accordance with Section 3.1(i) and any
certificate for such accrued Bonus Shares shall be dated as of such date. Prior
to such date, no Person shall be entitled to any rights of a stockholder of
Radius with respect to the Bonus Shares which may be issuable pursuant to this
Agreement including, without limitation, the right to vote, to receive dividends
or other distributions or to exercise any preemptive rights and shall not be
entitled to receive any notice of any proceedings of Radius, except as provided
herein.

 

3.4  Limitation. (a)  Subject to Section 3.4(b), notwithstanding anything to the
contrary expressed or implied in this Agreement, in the event that, at any time
after Radius is acquired, directly or indirectly, by a Shell Company Successor,
any accrual of Bonus Shares in accordance with the provisions of this Agreement
would cause the cumulative number of Bonus Shares (calculated on an as converted
to Common Stock basis) accrued pursuant to this Agreement from and after the
effective date of such acquisition (whether or not such accrued Bonus Shares
have been or are issued) to exceed 19.9% of the issued and outstanding shares of
capital stock of such Shell Company Successor as of such effective date and as
of each Accrual Date after such effective date (calculated on an as converted to
Common Stock basis and after giving effect to appropriate and equitable
adjustments upon any stock splits, stock dividends, reverse stock splits,
recapitalizations, mergers and other similar events), then no such accrual shall
be made pursuant to this Agreement, and Radius shall, in lieu of such accrual,
make payment of any Applicable Quarterly Amount in cash.

 

(b)  The limitation imposed by Section 3.4(a) may be waived by Radius in its
sole and absolute discretion at any time and from time to time. Any such waiver
by Radius of such limitation in any particular instance shall not constitute a
waiver of such limitation in any other instance.

 

4.  REPRESENTATIONS AND WARRANTIES OF RADIUS.

 

Radius hereby represents and warrants to NB as follows, as of the Closing:

 

4.1  Organization and Standing; Power and Authority. Radius is a corporation
duly organized and validly existing under the laws of the State of Delaware and
has the requisite corporate power and authority to (a) own and operate its
properties and assets, (b) conduct its business as currently conducted,
(c) execute and deliver this Agreement and the Amended and Restated
Stockholders’ Agreement among Radius and the other parties thereto including
those summarized in the Term Sheet in the form attached as Attachment A, with
such changes and additional provisions as may be made by Radius after the date
hereof in connection with the negotiation by Radius of the closing documents for
the Series A-1 Financing with prospective investors in the Series A-1 Financing
(the “Stockholders’ Agreement” and collectively with this Agreement the
“Transaction Documents”), (d) issue and sell the Series A-5 Preferred Stock, and
(e) perform its obligations pursuant to the Transaction Documents and the
Restated Certificate.

 

4.2  Execution; Enforceability. All corporate action on the part of Radius, its
stockholders and its directors necessary for the authorization, execution and
delivery of the Transaction Documents by Radius, the authorization, sale,
issuance and delivery of the Series A-5 Preferred Stock, the Bonus Shares and
the Conversion Shares, and the performance of all of Radius’ obligations under
the Transaction Documents to be performed as of the Closing has

 

7

--------------------------------------------------------------------------------


 

been taken or will be taken prior to the Closing. All action on the part of the
officers of Radius necessary for the execution and delivery of the Transaction
Documents, the performance of all obligations of Radius under the Transaction
Documents to be performed as of the Closing, and the issuance and delivery of
the Series A-5 Preferred Stock has been taken or will be taken prior to the
Closing. The Transaction Documents, when executed and delivered by Radius, shall
constitute valid and binding obligations of Radius, enforceable in accordance
with their terms, except (a) to the extent that the indemnification provisions
contained in the Stockholders’ Agreement may be limited by applicable laws and
principles of public policy; (b) as limited by bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; and (c) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

4.3  Authority. The execution of, and performance of, the transactions
contemplated by the Transaction Documents and compliance with the provisions of
the Transaction Documents by Radius will not, to the best of its knowledge,
violate any provision of law and, if applicable, will not conflict with or
result in any material breach of any of the terms, conditions or provisions of,
or constitute a material default under, or require a consent or waiver under,
its Restated Certificate or By-laws (each as amended to date and as in effect as
of the date the Series A-5 Preferred Stock or the Bonus Shares are issued to NB)
or any material indenture, lease, agreement or other instrument to which Radius
is a party or by which it or any of its properties (whether tangible or
intangible) is bound.

 

4.4  Capitalization. (a)  Radius shall have a total authorized capitalization
immediately prior to the Stage I Closing consisting of: (i) 34,859,964 shares of
Common Stock, $.01 par value per share (the “Common Stock”), of which
(1) 522,506 shares shall be validly issued and outstanding, fully paid and
nonassessable (including 266 shares issuable upon exercise of warrants to
purchase Common Stock); (2) 29,364,436 shares shall have been duly reserved for
issuance upon conversion of the Series A-1 Preferred Stock, Series A-2 Preferred
Stock, Series A-3 Preferred Stock, Series A-4 Preferred Stock, Series A-5
Preferred Stock and Series A-6 Preferred Stock (including 147,384 shares of
Series A-1 Preferred Stock issuable upon exercise of warrants to purchase
Series A-1 Preferred Stock); and (3) 2,015,666 shares shall have been duly
reserved for issuance under Radius’ 2003 Long-Term Incentive Plan, as amended
(the “2003 Plan Option Shares”); and (ii) 29,364,436 shares of Preferred Stock,
$.01 par value per share (the “Preferred Stock”), (1) of which 63,000 shares
shall have been designated as Series A[ Preferred] Stock, 61,664 of which shall
be issued and outstanding, fully paid and nonassessable; (2) of which 1,600,000
shares shall have been designated as Series B [Preferred ]Stock, 1,599,997 of
which shall be issued and outstanding, fully paid and nonassessable; (3) of
which 10,146629 shares shall have been designated as Series C Preferred Stock,
all of which shall be issued and outstanding, fully paid and nonassessable;
(4) of which 10,000,000 shares shall have been designated as Series A-1
Preferred Stock, none of which shall be issued and outstanding; (5) of which
9,832,133 shall have been designated the Series A-2 Preferred Stock, none of
which shall be issued and outstanding; (6) of which 1,422,300 shall have been
designated the Series A-3 Preferred Stock, none of which shall be issued and
outstanding; (7) of which 40,003 shall have been designated the Series A-4
Preferred Stock, none of which shall be issued and outstanding; (8) of which
70,000 shall have been designated the Series A-5 Preferred Stock, none of which
shall be issued and outstanding; and (9) of which 8,000,000 shall have been
designated the Series A-6 Preferred Stock, none of which shall be issued and
outstanding.

 

(b)  Radius shall have a total authorized capitalization immediately following
the Stage I Closing, assuming compliance by all parties with the provisions of
the Series A-1 Financing documents by each of the investors thereunder,
consisting of: (i) 34,859,964 shares of Common Stock, of which: (1) 522,506
shall be validly issued and outstanding, fully paid and nonassessable (including
266 shares issuable upon exercise of warrants to purchase Common Stock);
(2) 29,364,436 shares shall have been duly reserved for issuance upon conversion
of the Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series A-3
Preferred Stock, Series A-4 Preferred Stock, Series A-5 Preferred Stock and
Series A-6 Preferred Stock (including 147,384 shares of Series A-1 Preferred
Stock issuable upon exercise of warrants to purchase Series A-1 Preferred
Stock); and (3) 2,015,666 shares shall have been duly reserved for issuance in
connection with options available under the Corporation’s 2003 Long-Term
Incentive Plan, as amended; (ii) 29,364,436 shares of Preferred Stock of which:
(1) 63,000 shall have been designated the Series A Preferred Stock, none of
which shall be issued and outstanding; (2) 1,600,000 shall have been designated
the Series B Preferred Stock, none of which shall be issued and outstanding;
(3) 10,146,629 shall have been designated the Series C Preferred Stock, none of
which shall be issued and outstanding; (4) 10,000,000 shall have been designated
the Series A-1 Preferred Stock, of which 4,136,912 shall be validly issued and
outstanding, fully paid and nonassessable; (5) 9,832,133 shall have been
designated the

 

8

--------------------------------------------------------------------------------


 

Series A-2 Preferred Stock, all of which shall be validly issued and
outstanding, fully paid and nonassessable; (6) 1,422,300 shall have been
designated the Series A-3 Preferred Stock, all of which shall be validly issued
and outstanding, fully paid and nonassessable; (7) 40,003 shall have been
designated the Series A-4 Preferred Stock, all of which shall be validly issued
and outstanding, fully paid and nonassessable; (8) 70,000 shall have been
designated the Series A-5 Preferred Stock, of which 66,028 shall be validly
issued and outstanding, fully paid and nonassessable; and (9) 8,000,000 shall
have been designated the Series A-6 Preferred Stock, none of which shall be
issued and outstanding.

 

(c)  All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable, and were
issued in accordance with the registration or qualification provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and any relevant state
securities laws, or pursuant to valid exemptions therefrom. All shares of
capital stock issuable upon exercise of outstanding options have been duly
authorized and reserved and, when issued in accordance with the terms of such
options, will be validly issued, fully paid and nonassessable. All shares of
capital stock issuable upon exercise of outstanding warrants have been duly
authorized and reserved, and the shares of Common Stock or Preferred Stock when
issued in accordance with the terms of such warrants will be validly issued,
fully paid and nonassessable.

 

(d)  The Series A-5 Preferred Stock, when issued, delivered and paid for in
compliance with the provisions of this Agreement and the Bonus Shares when
issued and delivered in compliance with this Agreement, will be validly issued,
fully paid and nonassessable. The Conversion Shares have been duly and validly
reserved and, when issued in compliance with the provisions of this Agreement,
the Restated Certificate and applicable law, will be validly issued, fully paid
and nonassessable. The Series A-5 Preferred Stock, the Bonus Shares and the
Conversion Shares will be free of any liens or encumbrances, other than any
liens or encumbrances created by NB; provided, however, that the Series A-5
Preferred stock, the Bonus Shares and the Conversion Shares are subject to
restrictions on transfer under U.S. state and/or federal securities laws and as
set forth herein and in the Stockholders’ Agreement.

 

4.5  Issuance of Shares. The issuance, sale and delivery of the Series A-5
Preferred Stock in accordance with this Agreement, and the issuance and delivery
of the Conversion Shares upon conversion of the Series A-5 Preferred Stock, have
been duly authorized by all necessary corporate action on the part of Radius,
and all such shares have been duly reserved for issuance. The shares of
Series A-5 Preferred Stock when so issued, sold and delivered against payment
therefor in accordance with the provisions of this Agreement, and the Conversion
Shares, if and when issued upon such conversion, will be duly and validly
issued, fully paid and non-assessable. The Bonus Shares when issued and
delivered in accordance with the provisions of Section 3.1(i), and any shares of
common stock if and when issued on conversion of such Bonus Shares (if
applicable) will be duly and validly issued, fully paid and non-assessable.

 

4.6  Offering. Subject to the accuracy of the NB’s representations and
warranties in Section 5, the offer, sale and issuance of the Series A-5
Preferred Stock to be issued in conformity with the terms of this Agreement and
the issuance of the Conversion Shares and the issuance of the Bonus Shares to be
issued in accordance with the terms of this Agreement, as applicable, constitute
transactions exempt from the registration requirements of Section 5 of the
Securities Act and from the registration or qualification requirements of
applicable state securities laws, and neither Radius nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.

 

4.7  Brokers. Radius has not retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement and neither NB nor any investor in Radius has, nor will, incur,
directly or indirectly, as a result of any action taken by the Radius, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the Transaction Documents.

 

4.8  Consents. All consents, approvals, orders and authorizations required on
the part of Radius in connection with the execution, delivery or performance of
the Transaction Documents and the consummation of the transactions contemplated
thereby have been obtained.

 

5.  REPRESENTATIONS AND WARRANTIES OF NB.

 

NB represents and warrants to Radius as follows:

 

9

--------------------------------------------------------------------------------


 

5.1  Accredited Investor. NB is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act, and understands that Radius has relied
upon its being an accredited investor in deciding to proceed with the
transactions contemplated hereby, and in ascertaining the requirements of law
applicable to the issuance and sale of the Shares and the Bonus Shares. NB’s
financial condition is such that it is able to bear all economic risks of
investment in the Series A-5 Preferred Stock or the Bonus Shares, including a
complete loss of NB’s investment therein. NB acknowledges that Radius has
provided it with adequate access to financial and other information concerning
Radius as requested and that it has had the opportunity to ask questions of and
receive answers from Radius concerning the transactions contemplated under this
Agreement and the Stockholders’ Agreement and to obtain therefrom any additional
information necessary to make an informed decision regarding an investment in
Radius.

 

5.2  Investment. NB is acquiring the Series A-5 Preferred Stock and the Bonus
Shares, for its own account for investment, not as a nominee or agent, and not
with a view to, or for sale in connection with, any distribution thereof, nor
with any present intention of distributing or selling the same; and, except as
contemplated by this Agreement and the Stockholders’ Agreement, NB has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.

 

5.3  Not Registered. NB understands that the Series A-5 Preferred Stock, the
Conversion Shares and the Bonus Shares have not been registered under the
Securities Act, and must be held indefinitely until such time as they are
subsequently registered under the Securities Act or an exemption from such
registration is available. NB has been independently advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act that afford
exemptions from registration depend on the satisfaction of various conditions,
including, among other things: the availability of certain current public
information about Radius, the resale occurring not less than one year after a
party has purchased and paid for the security to be sold, the sale being through
an unsolicited “broker’s transaction” or in transactions directly with a market
maker (as such term is defined under the Securities Exchange Act of 1934, as
amended) and the number of shares being sold during any three-month period not
exceeding specified limitations. NB also acknowledges that Radius is not under
any obligation to register or to cause any Person to register any securities
under the Securities Act.

 

5.4  Principal Place of Business. The address of the principal place of
business, and the office in which NB’s investment decision was made, is located
at Herlev Hovedgade 207, 2730 Herlev, Denmark.

 

5.5  Authority. NB has full power and authority to enter into and to perform
this Agreement and the Stockholders’ Agreement in accordance with their
respective terms. NB represents that it has not been organized, reorganized or
recapitalized specifically for the purpose of investing in Radius. This
Agreement has been duly executed and delivered by NB and constitutes a valid and
binding obligation of NB enforceable against it in accordance with its terms.
The execution of, and performance of, the transactions contemplated by the
Transaction Documents and compliance with the provisions of the Transaction
Documents by NB will not, to the best of its knowledge, violate any provision of
law and, if applicable, will not conflict with or result in any material breach
of any of the terms, conditions or provisions of, or constitute a material
default under, or require a consent or waiver under, its organizational
documents (if any, and each as amended to date and as in effect as of the date
the Series A-5 Preferred Stock or the Bonus Shares are issued to NB) or any
material indenture, lease, agreement or other instrument to which NB is a party
or by which it or any of its properties (whether tangible or intangible) is
bound.

 

5.6  Brokers. NB has not retained, utilized or been represented by any broker or
finder in connection with the transactions contemplated by this Agreement and
neither Radius nor any investor in Radius has, nor will, incur, directly or
indirectly, as a result of any action taken by the NB, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Transaction Documents.

 

5.7  Consents. All consents, approvals, orders and authorizations required on
the part of NB in connection with the execution, delivery or performance of this
Agreement and the consummation of the transactions contemplated herein have been
obtained and are effective.

 

5.8  Non-United States Person Consents. NB hereby represents that NB is
satisfied as to the full observance of the laws of NB’s jurisdiction in
connection with any invitation to subscribe for the Series A-5 Preferred Stock
or any use of the Transaction Documents, including (a) the legal requirements
within NB’s jurisdiction for the purchase of

 

10

--------------------------------------------------------------------------------

 

Series A-5 Preferred Stock, (b) any foreign exchange restrictions applicable to
such purchase, (c) any governmental or other consents that may need to be
obtained and (d) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of such
securities. NB’s subscription and payment for, and NB’s continued beneficial
ownership of, the Series A-5 Preferred Stock, will not violate any applicable
securities or other laws of such NB’s jurisdiction.

 

6.  CLOSING CONDITIONS OF NB

 

NB’s obligation to purchase the Series A-5 Preferred Stock at the Closing is
subject to the fulfillment on or before the Closing of each of the following
conditions, unless waived by NB:

 

6.1  Representations and Warranties. The representations and warranties made by
Radius in Section 4 shall be true and correct in all material respects as of the
date of the Closing.

 

6.2  Covenants. All covenants, agreements and conditions contained in the
Transaction Documents to be performed by Radius on or prior to the date of the
Closing shall have been performed or complied with in all material respects as
of the date of the Closing.

 

6.3  Restated Certificate. Prior to the Closing, the Restated Certificate shall
have been duly authorized, executed and filed by Radius with and accepted by the
Secretary of State of the State of Delaware.

 

6.4  Certificates and Documents. Radius shall deliver to NB a Certificate of the
Secretary or an Assistant Secretary of Radius, dated as of the Closing,
certifying that attached thereto: (a) is a true and complete copy of the
Restated Certificate; (b) is a true and complete copy of the Radius By-Laws; and
(c) is a true and complete copy of the resolutions of the Board of Directors and
the stockholders of Radius authorizing and approving all matters in connection
with this Agreement and the transactions contemplated hereby.

 

6.5  Compliance Certificate. Radius shall have delivered to NB a certificate
executed by the Chief Executive Officer of Radius on behalf of Radius,
certifying the satisfaction of the conditions to the Closing listed in Sections
6.1 and 6.2.

 

6.6  Series A-1 Financing. Radius shall have consummated an equity financing
pursuant to which it shall have issued and sold shares of its Series A-1
Convertible Preferred Stock, par value $0.01 per share, to existing and/or new
investors resulting in aggregate gross proceeds being received by Radius in an
amount equal to approximately twenty million U.S. Dollars (US$20,000,000) (the
“Stage I Closing”) and Radius and such investors shall have committed themselves
to the issuance of two additional US$20,000,000 tranches of financing for the
purchase of shares of Series A-1 Convertible Preferred Stock for aggregate gross
proceeds being received by Radius from all three tranches in an amount equal to
approximately sixty million U.S. Dollars (US$60,000,000) (the “Series A-1
Financing”).

 

7.  CLOSING CONDITIONS OF RADIUS

 

Radius’ obligation to sell and issue the Series A-5 Preferred Stock at the
Closing is subject to the fulfillment on or before the Closing of the following
conditions, unless waived by Radius:

 

7.1  Representations and Warranties. The representations and warranties made by
NB in Section 5 shall be true and correct in all material respects as of the
date of the Closing.

 

7.2  Covenants. All covenants, agreements and conditions contained in the
Transaction Documents to be performed by NB on or prior to the date of the
Closing shall have been performed or complied with in all material respects as
of the date of the Closing.

 

7.3  Restated Certificate. Prior to the Closing, the Restated Certificate shall
have been duly authorized, executed and filed by Radius with and accepted by the
Secretary of State of the State of Delaware.

 

7.4  Stockholders’ Agreement. Prior to the Closing, NB shall have executed and
delivered a counterpart to the Stockholders’ Agreement.

 

11

--------------------------------------------------------------------------------


 

7.5  Securities Laws. Prior to the Closing, Radius shall be satisfied that the
offer and sale of the Series A-5 Preferred Stock, the Conversion Shares and the
Bonus Shares shall be qualified or exempt from registration or qualification
under all applicable federal and state securities laws (including receipt by
Radius of all necessary blue sky law permits and qualifications required by any
state, if any).

 

7.6  Series A-1 Financing. Radius shall have consummated the Series A-1
Financing.

 

8.  GENERAL.

 

8.1  Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to another shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
(1) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail or overnight courier as aforesaid) to the address
set forth on the signature page to this Agreement or to such other place as a
party may designate as to itself by written notice to the other party. With
respect to any notice given by Radius under any provision of the Delaware
General Corporation Law or Radius’ charter or bylaws, NB agrees that such notice
may be given by facsimile or by electronic mail. Each such notice or other
communication shall for all purposes of this Agreement be treated as effective
or having been given when delivered if delivered personally, or, if sent by air
mail, at the earlier of its receipt or 48 hours after the same has been
deposited in a regularly maintained receptacle for the deposit of the U.S. mail,
addressed and mailed as aforesaid or, if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the electronic mail address set forth below.

 

8.2  Applicable Law. This Agreement shall be governed by, subject to, and
construed in accordance with the substantive laws of Massachusetts without
regard for any choice or conflict of laws rule or provision that would result in
the application of the substantive law of any other jurisdiction.

 

8.3  Waivers; Amendments. (a)  The waiver by a party of a breach or default
under any provision under this Agreement or the failure of such party to
exercise its rights under this Agreement in any instance shall not operate or be
construed as a continuing waiver or a waiver of any subsequent breach or default
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar).

 

(b)  No agreement or understanding extending this Agreement or varying its terms
shall be binding upon either party unless it is in a writing specifically
referring to this Agreement and signed by a duly authorized representative of
the applicable party. Any such amendment effected in accordance with this
Section 8.3(b) shall be binding upon each holder of any securities issued
pursuant to this Agreement at the time outstanding (including securities into
which such securities have been converted or exchanged or for which such
securities have been exercised) and each future holder of all such securities.

 

8.4  Integration. The terms and provisions contained in this Agreement
(including the Attachments) and the CTS Agreement (including Work Statement
NB-1) constitute the entire understanding of the parties with respect to the
transactions and matters contemplated hereby and supersede all previous
communications, representations, agreements and understandings relating to the
subject matter hereof. No representations, inducements, promises or agreements,
whether oral or otherwise, between the parties not contained in this Agreement
and the CTS Agreement (including Work Statement NB-1) shall be of any force or
effect.

 

8.5  Severability. In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement and such invalid or
unenforceable provision shall be construed by limiting it so as to be valid and
enforceable to the maximum extent compatible with, and possible under,
applicable law.

 

12

--------------------------------------------------------------------------------


 

8.6  Binding Effect, Benefits. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by NB without the prior written consent of Radius. Any attempt by NB
without such permission to assign, transfer, delegate or sublicense any rights,
duties or obligations that arise under this Agreement shall be void. Subject to
the foregoing, this Agreement shall inure to the benefit of and be binding upon
the parties and their respective successors and assigns; nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto or, as applicable, their respective successors and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

8.7  Headings. The Section headings are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement

 

8.8  Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile signatures shall be accepted as original
signatures, orders may be transmitted electronically and any document created
pursuant to this Agreement may be maintained in an electronic document storage
and retrieval system, a copy of which shall be considered an original.

 

8.9  Further Assurances. Each party covenants and agrees that, subsequent to the
execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts that are or may become reasonably necessary to effectuate the
purposes of this Agreement.

 

8.10  Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against a party by reason of the extent to
which such party or its professional advisors participated in the preparation of
this Agreement.

 

8.11  Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

 

8.12  Dispute Resolution. Except as otherwise provided in
Section 3.1(e)-(g) with respect to disputes concerning the accuracy of the
calculation of Bonus Shares set forth on a Bonus Shares Report, any dispute
among the parties concerning this Agreement and the transactions contemplated
hereby shall be resolved using the procedures set forth in Section 10.1 and
Section 10.2(a)-(b) of the CTS Agreement.

 

[remainder of this page intentionally left blank - signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives as of the Effective Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

/s/ C. Richard Lyttle

 

/s/ Claus Christiansen

By: Cecil Richard Lyttle

 

By: Clause Christiansen

Title: President and Chief Executive Officer

 

Title: Chief Executive Officer

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.5251

 

Attachment A Term Sheet for Series A-1 Financing

 

14

--------------------------------------------------------------------------------


 

Attachment A

 

Term Sheet for Series A-1 Financing
[attached]

 

A-1

--------------------------------------------------------------------------------

 

Radius Health Inc.

 

Project Fishbone

 

Key Terms of Series A-1 Preferred Stock Investment,
Strategic Alliance and Proposed Reverse Merger

 

THESE KEY TERMS ARE FOR DISCUSSION PURPOSES ONLY AND ARE NON-BINDING.

 

SERIES A-1 PREFERRED STOCK INVESTMENT (the “Series A-1 Offering”):

 

Issuer:

 

Radius Health Inc, a Delaware corporation (“Radius” or the “Company”)

 

 

 

Type of security:

 

Series A-1 Convertible Preferred Stock, par value $.01 per share (the
“Series A-1 Stock”)

 

 

 

Investors:

 

Existing Preferred Stock Investors in the Company (the “Lead Investors”) other
investors acceptable to the Lead Investors (collectively the “Investors”)

 

 

 

Investor Amounts:

 

 

 

 

 

Pro Rata Portion

 

Super Pro Rata
Amount

 

Total Series A-1
Offering Investment

 

MPM Bioventures III Funds

 

$

8,038,666

 

$

6,961,334

 

$

15,000,000

 

MPM Bio IV NVS Strategic Fund

 

$

5,460,982

 

$

1,932,348

 

$

7,393,329

 

Wellcome Trust

 

$

6,234,069

 

—

 

$

6,234,069

 

HealthCare Ventures VII

 

$

6,031,732

 

—

 

$

4,800,000

 

OB Partners IV or Saints Capital

 

$

4,185,146

 

—

 

$

3,958,011

 

mRNA Fund II

 

$

41,989

 

—

 

$

41,989

 

BB Biotech Ventures II

 

$

3,117,035

 

$

1,882,965

 

$

5,000,000

 

Scottish Widows

 

$

1,662,418

 

—

 

$

1,662,418

 

Dr. Raymond F. Schinazi

 

$

57,462

 

—

 

$

57,462

 

Other Series A

 

$

170,501

 

—

 

$

0

 

Total

 

$

35,000,000

 

$

10,776,647

 

$

44,147,279

 

 

 

 

 

 

 

 

 

 

 

Brookside

 

 

 

$

10,000,000

 

 

 

BB Biotech AG

 

 

 

$

5,000,000

 

 

 

Potential Second Closing

 

 

 

$

852,721

 

 

 

 

 

 

 

 

 

 

 

Equity Raise

 

 

 

$

60,000,000

 

 

 

Venture Debt

 

 

 

$

25,000,000

 

 

 

Total Financing

 

 

 

$

85,000,000

 

 

Aggregate Amount of Financing:

 

Approximately Sixty Million Dollars ($60,000,000) in three equal installments.
First installment to be issued by Radius. Second and

 

2

--------------------------------------------------------------------------------


 

 

 

Third installment to be issued by Surviving Corporation (See “Proposed Reverse
Merger” below). For all purposes of this term sheet, the term Pro Rata Portion
(as defined below) shall be based on $35,000,000 only and not the full
$60,000,000 of gross proceeds to be raised in connection with the Series A-1
Offering. See Attachment. The term “Series A-1 Offering Existing Investor
Available Amount” shall mean such $35,000,000 portion of such $60,000,000 in
gross proceeds to be raised pursuant to the Series A-1 Offering.

 

 

 

Reverse Stock Split:

 

At any time prior to the closing of the first installment of the Series A-1
Offering (including immediately prior to such closing) the Company shall effect
a 15:1 reverse stock split of all of its capital stock (the “Reverse Stock
Split”). Any fractional shares resulting from computations made in connection
with the Reverse Stock Split will be paid out in cash at such closing.

 

 

 

Series A-1 Original Purchase Price Per Share:

 

$8.142 (which price reflects the consummation of the Reverse Stock Split)

 

 

 

Rights Offering:

 

Each holder of the Company’s existing Series A Junior Convertible Preferred
Stock, par value $.01 per share (the “Existing A Preferred”), Series B
Convertible Redeemable Preferred Stock, par value $.01 per share (the “Existing
B Preferred”), and Series C Convertible Preferred Stock, par value $.01 per
share (the “Existing C Preferred” and together with the Existing A Preferred and
the Existing B Preferred, the “Existing Preferred”), if such holder is an
accredited investor under applicable United States securities laws, shall be
given the opportunity to purchase such holder’s Pro Rata Portion (as defined
below) of the Series A-1 Offering Existing Investor Available Amount.

 

 

 

Pro Rata Portion:

 

For purposes of the Series A-1 Offering, the term “Pro Rata Portion” shall mean,
with respect to any holder of Existing Preferred, that percentage figure which
expresses the ratio that (a) the number of shares of issued and outstanding
Common Stock then owned by such holder of Existing Preferred bears to (b) the
aggregate number of shares of issued and outstanding Common Stock then owned by
all holders of Existing Preferred. For purposes of the computation set forth in
clauses (a) and (b) above, all issued and outstanding securities held by holders
of Existing Preferred that are convertible into or exercisable or exchangeable
for shares of Common Stock (including any issued and issuable shares of Existing
Preferred Stock) or for any such convertible, exercisable or exchangeable
securities, shall be treated as having been so converted, exercised or exchanged
at the rate or price at which such securities are convertible, exercisable or
exchangeable for shares of Common Stock in effect at the time in question,
whether or not such securities are at such time immediately convertible,
exercisable or exchangeable.

 

 

 

Participation by Existing Preferred Stockholders:

 

Any holder of Existing Preferred that does not purchase its full Pro Rata
Portion of the Series A-1 Offering Existing Investor Available

 

3

--------------------------------------------------------------------------------


 

 

 

Amount shall be forced to convert the Applicable Portion (as defined below) of
such holder’s shares of Existing Preferred into shares of Common Stock, par
value $.01 per share, of the Company on a 5-for-1 basis and shall forfeit any
and all accrued dividends on the Applicable Portion of such holder’s Existing
Preferred being converted into Common Stock. The term “Applicable Portion” means
that percentage of such holder’s Pro Rata Portion not purchased by such holder
in the Series A-1 Offering.

 

 

 

 

 

Each holder of Existing C Preferred that participates in the Series A-1 Offering
shall, subject to the “Super Pro Rata Participation” provisions set forth below,
(a) exchange each remaining share of Existing C Preferred of such holder (after
giving effect to the forced conversion provisions of the immediately preceding
paragraph) for one share of Series A-2 Convertible Preferred Stock, par value
$.01 per share (the “Series A-2 Stock”), and (b) forfeit any and all accrued
dividends on such holder’s Existing C Preferred.

 

 

 

 

 

Each holder of Existing B Preferred that participates in the Series A-1 Offering
shall, subject to the “Super Pro Rata Participation” provisions set forth below,
(a) exchange each remaining share of Existing B Preferred of such holder (after
giving effect to the forced conversion provisions of the immediately preceding
paragraph) for one share of Series A-3 Convertible Preferred Stock, par value
$.01 per share (the “Series A-3 Stock”), and (b) forfeit any and all accrued
dividends on such holder’s Existing B Preferred.

 

 

 

 

 

Each holder of Existing A Preferred that participates in the Series A-1 Offering
shall exchange each remaining share of Existing A Preferred of such holder
(after giving effect to the forced conversion provisions of the immediately
preceding paragraph) for one share of Series A-4 Convertible Preferred Stock,
par value $.01 per share (the “Series A-4 Stock”).

 

 

 

Super Pro Rata Participation:

 

Notwithstanding the foregoing, any holder of Existing B Preferred or Existing C
Preferred that purchases more than its full Pro Rata Portion of the Series A-1
Offering Existing Investor Available Amount shall, in connection with such
holder’s exchange of shares of Existing Preferred Stock for shares of Series A-2
Stock or Series A-3 Stock, as applicable, in accordance with the provisions set
forth above in this term sheet, not forfeit that amount of accrued dividends on
such holder’s Existing Preferred equal to the dollar amount invested in the
Series A-1 Offering by such holder that is in excess of its Pro Rata Portion of
the Series A-1 Offering Existing Investor Available Amount (the “Super Pro Rata
Amount”), but rather shall only forfeit accrued dividends in excess of the Super
Pro Rata Amount and shall exchange the right to receive accrued dividends in an
amount equal to the Super Pro Rata Amount for that number of additional shares
of Series A-1 Stock obtained by dividing (a) such holder’s Super Pro Rata Amount
by (b) the Series A-1 Original Purchase Price Per Share.

 

4

--------------------------------------------------------------------------------


 

Going Forward Pay-to-Play:

 

Other than the potential forced conversion of shares of Existing Preferred into
shares of Common Stock on a 5-for-1 basis as described under “Participation by
Existing Preferred Stockholders” above, following the issuance of the Series A-1
Stock there will never be any pay-to-play provisions made applicable to, or
implemented against, the New Preferred Stock (as defined below).

 

 

 

Conditions:

 

The closing of the Series A-1 Offering shall be conditioned upon (1) the prior
or simultaneous execution and delivery of definitive documentation relating to
the strategic alliance with, and related equity issuance to, Nordic (as defined
below) and (2) the immediately subsequent closing of the Merger (as defined
below).

 

 

 

Required Merger Approval:

 

In the definitive documentation for the purchase of shares of Series A-1 Stock,
each investor will be required to (1) approve and adopt the Merger, as well as
authorize the officers of the Company to execute and deliver such agreements,
instruments and documents, for and in the name and on behalf of the Company, as
such officer or officers may deem necessary, advisable or appropriate in order
to effectuate the Merger, and (2) waive all rights, if any, under Section 262 of
the Delaware General Corporation Law to seek an appraisal of any shares New
Preferred Stock (as defined below) or Common Stock held by or acquired by such
investor.

 

 

 

STRATEGIC ALLIANCE

 

 

 

Description:

 

Radius and Nordic Bioscience (“Nordic”) intend to enter into a strategic
alliance under which Nordic will initially provide all services necessary and
appropriate for the Phase 3 clinical trial for the subcutaneous formulation of
BA058 (“Fracture Study”) (a detailed description of services will be included in
the final strategic alliance agreement). The strategic alliance with Nordic may
be extended to other BA058 clinical studies, including extension studies and
transdermal formulation studies on terms to be agreed by the parties. In
consideration for the services to be provided by Nordic, Radius will issue to
Nordic the number of shares of Radius’ Series A-5 Convertible Preferred Stock,
par value $.01 per share (the “Series A-5 Stock” and together with the
Series A-1 Stock, the Series A-2 Stock, the Series A3 Stock, the Series A-4
Stock and the Series A-6 Stock described below, the “New Preferred Stock”) upon
the execution of definitive documentation relating to the transaction (the
“Initial Nordic Shares”) equal to the quotient (rounded to the nearest whole
number) obtained by dividing (x) the United States Dollar equivalent of €371,864
by (y) the Series A-5 Purchase Price Per Share. The Initial Nordic Shares shall
accrue quarterly dividends to be paid in the form of shares of Series A-6
Convertible Preferred Stock, par value $.01 per share (the “Series A-6 Stock”)
as these services are delivered, as more fully described below.

 

5

--------------------------------------------------------------------------------


 

PROPOSED REVERSE MERGER

 

 

 

Description:

 

Prior to the closing of the Series A-1 Offering, Radius shall have entered into
an Agreement and Plan of Merger pursuant to which the Company would complete a
reverse merger with a Form 10 Shell. The reverse merger would take place in two
steps: First, the Form 10 Shell would form a wholly-owned subsidiary that would
merge with and into the Company (the “Merger”) resulting in the Company becoming
a wholly-owned subsidiary of the Form 10 Shell; and Second, the Company would be
merged up and into the Form 10 Shell pursuant to Section 253 of the Delaware
General Corporation Law in a “short-form merger” (the resulting corporation
being hereinafter referred to as the “Surviving Corporation”).

 

 

 

Consideration:

 

As consideration for the Merger, the Stockholders of the Radius will receive, in
exchange for their shares of New Preferred Stock or Common Stock of Radius,
shares of preferred stock and common stock, as the case may be, in the Surviving
Corporation with terms, rights and preferences substantially similar (subject to
the conversion rights/ratio of the preferred stock described below) to those of
the shares of equity of Radius held by such stockholder prior to the closing of
the Merger. Upon the consummation of the Merger, shares of Common Stock of
Radius will be exchanged for shares of common stock of the Surviving Corporation
at a ratio of 1:1. Due to the number of shares of preferred stock that the
Surviving Corporation currently has authorized, and to avoid having to file a
proxy statement with the SEC in connection with increasing such number of
authorized shares, upon the consummation of the Merger, shares of New Preferred
Stock will be exchanged for shares of preferred stock of the Surviving
Corporation at a 10:1 ratio (i.e., 10 shares of New Preferred Stock will be
exchanged for one share of corresponding preferred stock of the Surviving
Corporation). Any fractional shares resulting from computations made in
connection with such exchange will be paid out in cash. Each share of preferred
stock of the Surviving Corporation will have the voting power equivalent of ten
shares of common stock of the Surviving Corporation. To maintain as-converted
ownership percentages, following the Merger, shares of preferred stock of the
Surviving Corporation will be convertible into shares of common stock of the
Surviving Corporation at a ratio of 1:10 (i.e., 1 share of preferred stock will
convert into 10 shares of common stock).

 

 

 

TERMS OF THE NEW PREFERRED STOCK

 

 

 

Series A-1 Original Purchase Price Per Share:

 

$8.142

 

 

 

Series A-2 Original Purchase Price Per Share:

 

$8.142

 

 

 

Series A-3 Original Purchase Price Per Share:

 

$8.142

 

6

--------------------------------------------------------------------------------


 

Series A-4 Original Purchase Price Per Share:

 

$8.142

 

 

 

Series A-5 Original Purchase Price Per Share:

 

$8.142

 

 

 

Series A-6 Original Purchase Price Per Share:

 

$8.142

 

 

 

Ranking:

 

As to liquidation and dividends (other than with respect to the quarterly
payment of the Series A-5 Accruing Dividend), each share of Series A1 Stock
shall rank equally with each other share of Series A-1 Stock and senior to all
shares of Series A-2 Stock, Series A-3 Stock, Series A-4 Stock, Series A-5 Stock
and Series A-6 Stock. As to liquidation and dividends (other than with respect
to the quarterly payment of the Series A-5 Accruing Dividend), each share of
Series A-2 Stock shall rank equally with each other share of Series A-2 Stock
and senior to all shares of Series A-3 Stock, Series A-4 Stock, Series A-5 Stock
and Series A-6 Stock. As to liquidation and dividends (other than with respect
to the quarterly payment of the Series A-5 Accruing Dividend) each share of
Series A-3 Stock, Series A-5 Stock and Series A-6 Stock shall rank equally with
each other share of Series A-3 Stock, Series A5 and Series A-6 Stock and senior
to all shares of Series A-4 Stock. Each share of Series A-4 Stock, shall rank
equally with each other share of Series A-4 Stock.

 

 

 

Accruing Dividends:

 

Series A-1 Stock Accruing Dividend: 8% per annum compounding annually and
payable only upon liquidation, dissolution or winding up of the Company. Accrued
dividends shall be paid upon conversion of the Series A-1 Preferred Stock to
Common Stock in either, at the sole discretion of the Company, the payment of
cash or the issuance of that number of shares of Common Stock equal to the
quotient obtained by dividing (x) amount of such accrued and unpaid dividends
thereon by (y) the then fair market value of a share of Common Stock.

 

 

 

 

 

Series A-2 Stock Accruing Dividend: 8% per annum compounding annually and
payable only upon liquidation, dissolution or winding up of the Company. Accrued
dividends shall be paid upon conversion of the Series A-2 Preferred Stock to
Common Stock in either, at the sole discretion of the Company, the payment of
cash or the issuance of that number of shares of Common Stock equal to the
quotient obtained by dividing (x) amount of such accrued and unpaid dividends
thereon by (y) the then fair market value of a share of Common Stock.

 

 

 

 

 

Series A-3 Stock Accruing Dividend: 8% per annum compounding annually and
payable only upon liquidation, dissolution or winding up of the Company. Accrued
dividends shall be paid upon conversion of the Series A-3 Preferred Stock to
Common Stock in either, at the sole discretion of the Company, the payment of
cash or the issuance of that number of shares of Common Stock equal to the
quotient obtained by

 

7

--------------------------------------------------------------------------------


 

 

 

dividing (x) amount of such accrued and unpaid dividends thereon by (y) the then
fair market value of a share of Common Stock.

 

 

 

 

 

Series A-5 Stock Accruing Dividend: Accruing dividend payable in shares of
Series A-6 Stock, representing up to an aggregate €36,814,531 in value for the
Fracture Study (such stock dividend shares, the “Bonus Shares”). The number of
Bonus Shares that Nordic shall be entitled to receive in the aggregate shall
accrue on a calendar quarterly basis starting with the calendar quarter in which
the first subject is enrolled in the Phase III clinical trial to be conducted by
Nordic. The quarterly amounts of such Bonus Shares shall be calculated based
upon the estimated time that will be required to complete the clinical study
(following enrollment of the first study subject), lock the study database,
transfer the study database to Radius and for Radius to accept the Final Tables
Listings and Figures for the clinical study based on the study database. The
parties, acting through a Project Committee, will evaluate the study timeline
and adjust the pro rata amount to account for delays or accelerations in the
performance of such Fracture Study. The amount of each quarterly dividend shall
be determined by dividing the portion of €36,814,531 to be accrued in such
quarter by the Fair Market Value (as defined below) on the date the dividend
accrues. “Fair Market Value” for purposes of this calculation will equal the
greater of (i) the Series A-5 Purchase Price Per Share (as such price per share
may be adjusted for any stock splits, stock dividends, reverse stock splits,
recapitalizations, mergers and other similar events affecting such Series A-5
Stock), (ii) the price per share of the preferred stock or common stock sold by
Radius or a Shell Company Successor (as defined below) in the then most recent
equity financing closed by Radius or the Shell Company Successor prior to the
applicable accrual date; and (iii) the average of the closing prices of the
common stock of Radius or a Shell Company Successor, as the case may be, on a
securities exchange (if such common stock is traded on an exchange) or the
average of the closing sale prices or secondarily the closing bid prices of such
common stock (if such common stock is regularly traded over-the-counter) over
the twenty (20) calendar day period ending two (2) calendar days prior to the
date the stock dividend accrues. “Shell Company Successor” means a shell company
that (i) has securities registered under the Securities Exchange Act of 1934, as
amended, (ii) has nominal operations and nominal assets (prior to any of the
transactions described in clause (iii)) and (iii) directly or indirectly through
one or more direct or indirect subsidiaries acquires Radius and/or all or
substantially all of its assets or business (whether pursuant to a stock
purchase, an asset purchase, a merger or any other similar transaction) and in
consideration for such acquisition issues to the former stockholders of Radius
shares of capital stock of such shell company. Upon any conversion of the
Series A-5 Stock, the Bonus Shares will continue to be paid but shall be paid in
shares of Common Stock.

 

 

 

 

 

Series A-4 Stock and Series A-6. There shall be no accruing dividends with
respect to shares of Series A-4 Stock or Series A-6 Stock.

 

8

--------------------------------------------------------------------------------


 

Liquidation preference:

 

In the event of any liquidation, dissolution or winding up of the Company,

 

 

 

 

 

(a) the holders of Series A-1 Stock shall be entitled to receive, on a
preferential basis with the liquidation preference payable to Series A-2 Stock,
Series A-3 Stock, Series A-4 Stock, Series A-5 Stock and Series A-6 Stock, an
amount per share equal to the Series A-1 Original Purchase Price Per Share, plus
any accrued but unpaid dividends on such shares of Series A-1 Stock, and

 

 

 

 

 

(b) the holders of Series A-2 Stock shall be entitled to receive, on a
preferential basis with the liquidation preference payable to Series A-3 Stock,
Series A-4 Stock, Series A-5 Stock and Series A-6 Stock, an amount per share
equal to the Series A-2 Original Purchase Price Per Share, plus any accrued but
unpaid dividends on such shares of Series A-2 Stock, and

 

 

 

 

 

(c) the holders of Series A-3 Stock, Series A-5 Stock and Series A-6 Stock shall
be entitled to receive, on a pari passu basis with the liquidation preference
payable to the holders of all other shares of Series A-3 Stock, Series A-5 Stock
and Series A-6 Stock but in preference to the liquidation preference payable to
the holders of Series A-4 Stock and Common Stock, an amount per share equal to
the applicable Original Purchase Price Per share, plus any accrued but unpaid
dividends on such Shares of Series A-3 Stock, Series A-5 Stock and Series A-6
Stock, if any; and

 

 

 

 

 

(d) the holders of Series A-4 Stock shall be entitled to receive, on a pari
passu basis with the liquidation preference payable to the holders of all other
shares of Series A-4 Stock but in preference to the liquidation preference
payable to the holders of Common Stock, an amount per share equal to the
Series A-4 Original Purchase Price Per share, plus any declared but unpaid
dividends on such Shares of Series A-2 Stock; and

 

 

 

 

 

(e) after the payment of the liquidation preference of all outstanding shares of
New Preferred Stock, all remaining proceeds shall be distributed among the
holders of Series A-1 Stock, Series A-2 Stock, Series A-3 Stock and Common Stock
on an as-converted basis.

 

 

 

 

 

A sale of the Company shall be deemed to be a liquidation unless waived by a
vote of the holders of not less than the Required Investor Majority (as defined
below).

 

 

 

Conversion:

 

Voluntary Conversion. Each holder of New Preferred Stock shall have the right to
convert their shares New Preferred Stock, at any time, into shares of Common
Stock. The initial conversion rate for each series of New Preferred Stock shall
be 1:1, subject to any adjustment for any stock splits, stock dividends, reverse
splits and similar events.

 

9

--------------------------------------------------------------------------------


 

 

 

Mandatory Conversion. Each share of New Preferred Stock will be subject to
automatic conversion, at the then applicable conversion price, into Common Stock
upon: (1) an election to convert made by holders of the Required Investor
Majority, or (2) completion of listing of the Common Stock on a national
securities exchange.

 

 

 

Voting Rights:

 

Generally. All of the New Preferred Stock will vote together as a single class
with the Common Stock, except as outlined below in the sections entitled
“Directors” and “Protective Provisions”.

 

 

 

Directors:

 

The Company’s charter and by-laws shall allow for up to seven (7) members on the
Company’s Board of Directors. The size of the Board of Directors shall be
initially set at seven (7). Holders of Series A-1 Stock shall have the right to
elect two (2) directors (the “A-1 Directors”), who will initially be Martin
Muenchbach and Ansbert Gadicke. Oxford Biosciences, HealthCare Ventures and
Wellcome Trust, by majority vote, voting together, shall have the right to elect
one (1) director (the “G3 Director”), who initially shall be Jonathan Fleming.
One (1) member of the Board of Directors shall be the Company’s CEO. MPM Capital
shall have the right to elect one (1) director who shall be an individual with
particular expertise in the development of pharmaceutical products (the
“Industry Expert Director”) and who initially shall be Elizabeth Stoner. The
remaining two (2) directors will be designated “independent directors” and be
nominated by a majority of the Board of Directors including a majority of the
A-1 Directors, the G3 Director and the Industry Expert Director, acting
together, and shall be elected by the holders of New Preferred Stock and Common
Stock voting together as a single class. Such “independent directors” shall
initially be Alan Auerbach and Kurt Graves. Until such time as shares of the
Company’s capital stock are traded on a national securities exchange and all
shares of the New Preferred Stock are converted into Common Stock, HealthCare
Ventures shall have the right to have one (1) observer present at all meetings
of the Board of Directors.

 

 

 

Protective Provisions:

 

Existing fundamental corporate transactions shall require the prior written
approval or consent of holders of at least 70% of the outstanding shares of
Series A-1 Stock, Series A-2 Stock and Series A-3 stock, voting together as a
single class (the “Required Investor Majority”).

 

 

 

Registration Rights:

 

As soon as practicable, but not later than 60 days following the closing of the
Merger, the Surviving Corporation shall file a registration statement with the
SEC on the appropriate form to allow the resale of all shares of Common Stock of
the Surviving Corporation outstanding as well as all shares of Common Stock
issuable upon conversion of the shares of Preferred Stock of the Surviving
Corporation issued in consideration of the Merger to the Preferred Stockholders.
Following the closing of the Series A-1 Offering until the date on which the
Common Stock becomes listed on a national securities exchange, the holders of
New Preferred Stock shall have piggyback registration

 

10

--------------------------------------------------------------------------------


 

 

 

rights on terms substantially similar to the piggyback registration rights held
by the holders of Existing Preferred.

 

 

 

No Redemption:

 

None of the New Preferred Stock shall be redeemable.

 

 

 

Anti-dilution Protection:

 

All shares of Series A-1 Stock, Series A-2 and Series A-3 Stock shall have
weighted-average anti-dilution protection (based on the applicable Original
Purchase Price Per Share of such share of New Preferred Stock) and anti-dilution
protection upon the occurrence of any subdivision or combination of the Common
Stock, stock dividend and other distribution, reorganization, reclassification
or similar event affecting the Common Stock, all on terms substantially similar
to the anti-dilution protection afforded the Existing Preferred. Shares of
Series A-4 Stock, Series A-5 Stock and Series A-6 Stock shall have no
anti-dilution protection other than anti-dilution protection upon the occurrence
of any subdivision or combination of the Common Stock, stock dividend and other
distribution, reorganization, reclassification or similar event affecting the
Common Stock on terms substantially similar to the anti-dilution protection
afforded the Existing Series A Preferred.

 

 

 

Pre-emptive Rights:

 

Each holder of shares of Series A-1 Stock, Series A-2 and Series A-3 Stock shall
have pre-emptive rights on terms substantially similar to the pre-emptive rights
held by the holders of Existing Preferred.

 

 

 

Lock-Up:

 

Each Investor shall agree to a lock-up agreement as part of the final definitive
investment documentation pursuant to which shares of Company capital stock will
be subject to restrictions on transfer in certain circumstances.

 

11

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1

TO AMENDED AND RESTATED STOCK ISSUANCE AGREEMENT

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”), and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”), are parties to that
certain Amended and Restated Stock Issuance Agreement dated as of May 16, 2011
(the “Agreement”). Pursuant to Section 8.3(b) of the Agreement, Radius and NB
wish to enter into this Amendment No. 1 to the Agreement (“Amendment No. 1”)
effective as of February 21, 2013 (“Amendment Date”).  Capitalized terms used in
this Amendment No. 1 and not defined herein shall have the meanings ascribed to
them in the Agreement.

 

Background

 

Radius and NB are, effective as of the Amendment Date, entering into certain
Work Statements NB-2 and NB-3 (“Work Statement NB-2 and NB-3”) under the
Clinical Trial Services Agreement dated as of March 29, 2011 (the “CTS
Agreement”).  Pursuant to Work Statement NB-2, NB has agreed to perform certain
services relating to a Phase II clinical study of a transdermally delivered form
of the Radius drug candidate known as BA058 in return for certain payments by
Radius in the form of cash and equity. Pursuant to Work Statement NB-3, NB has
agreed to perform certain services relating to an initial extension of the Phase
III clinical study of the subcutaneous injection form of BA058 for an additional
six months of standard-of-care osteoporosis treatment in return for certain
payments by Radius in the form of cash and equity. Radius, in consideration of
the activities of NB pursuant to the CTS Agreement and Work Statement NB-1 has
previously sold to NB 6,443 shares of Series A-5 Convertible Preferred Stock,
par value $0.0001 per share, of Radius (the “Series A-5 Preferred Stock”), which
shares entitle the holder to receive stock dividends payable in shares of
Series A-6 Convertible Preferred Stock, par value $0.0001 per share, of Radius
(the “Series A-6 Preferred Stock”) or (in the event that the Series A-5
Preferred Stock is converted and stock dividends are no longer payable) to
receive payment in shares of another class or series of capital stock of Radius
or any other Person having an aggregate value of up to an additional €36,814,531
in respect of services performed by NB pursuant to Work Statement NB-1 under the
CTS Agreement as calculated on the date that such stock dividends or other
payments accrue.  The parties now wish to amend the Agreement to provide for
additional stock dividends payable in shares of Series A-6 Preferred Stock or
(in the event that the Series A-5 Preferred Stock is converted and stock
dividends are no longer payable) to receive payment in shares of another class
or series of capital stock of Radius or any other Person having (i) an aggregate
value of up to $2,919,945 in respect of services performed by NB pursuant to
Work Statement NB-2; and (ii) an aggregate value of up to €4,519,863 and
$310,000 in respect of services performed by NB pursuant to Work Statement
NB-3;   as calculated on the date that such stock dividends or other payments
accrue .

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

1. Series A-5 Preferred Stock Purchase Price Per Share.  It is understood and
agreed that on the Amendment Date the “Series A-5 Purchase Price Per Share” is
$81.42, and this value shall be used with respect to calculation of Bonus Shares
in respect of Services provided pursuant to Work Statement NB-2 and NB-3.

 

2.  Reservation of Additional Series A-6 Preferred Stock.  Section 2 of the
Agreement is hereby amended to add a new Section 2.3 to follow Section 2.2 and
to read in full as follows:

 

“2.3  Reservation of Series A-6 Preferred Stock in respect of NB Services
pursuant to Work Statements NB-2 and NB-3  Radius will, on or prior to the
Amendment Date, authorize: (a) the accrual and issuance of all of the shares of
Series A-6 Convertible Preferred Stock, par value $0.0001 per share (the
“Series A-6 Preferred Stock”), of Radius issuable to NB in respect of services
provided pursuant to Work Statements NB-2and NB-3 in accordance with the
provisions of this Agreement; and (b) the reservation of shares of Common Stock,
par value $0.0001 per share for issuance upon conversion of the Series A-6
Preferred Stock issuable to NB in respect of services provided pursuant to Work
Statements NB-2and NB-3 (the “Conversion Shares”).  The Series A-5 Preferred
Stock, the Series A-6 Preferred Stock and the Common Stock have the rights,
privileges, preferences and restrictions set forth in the Certificate of
Incorporation of Radius as filed with the Secretary of State of the State of
Delaware on February 4, 2008, as amended by (i) a Certificate of Ownership and
Merger and a Certificate of Designations of the Series A-1 Convertible Preferred
Stock, Series A-2 Convertible Preferred Stock, Series A-3 Convertible Preferred
Stock, Series A-4 Convertible Preferred Stock, Series A-5 Convertible Preferred
Stock and Series A-6 Convertible Preferred Stock

 

1

--------------------------------------------------------------------------------


 

(the “Certificate of Designations”), as filed with the Secretary of State of the
State of Delaware on May 17, 2011, (ii) a Certificate of Amendment to the
Certificate of Designations, as filed with the Secretary of State of the State
of Delaware on January 19, 2012, (iii) a Certificate of Amendment to the
Certificate of Designations, as filed with the Secretary of State of the State
of Delaware on March 8, 2012, and (iv) a Certificate of Amendment to the
Certificate of Designations, as filed with the Secretary of State of the State
of Delaware on October 8, 2012  (such amendment filed on October 8, 2012, the
“Charter Amendment” and the Certificate of Incorporation of Radius as described
in the preceding clauses (i) through (iv) being referred to herein as the
“Charter”).  The Series A-5 Preferred Stock and the Series A-6 Preferred Stock
shall have the same rights, privileges, preferences and restrictions except that
the Series A-6 Preferred Stock shall not be entitled to accrue any shares of
capital stock of Radius, whether as a stock dividend or otherwise, pursuant to,
and in accordance with, the terms and conditions of this Agreement.”

 

3.  Bonus Shares in Respect of Work Statement NB-2.  Section 3.1 of the
Agreement is hereby amended to add a new Section 3.1(a1) and new Section 3.1(a2)
to follow Section 3.1(a) and to read in full as follows:

 

“3.1(a1)  Subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), NB shall be entitled to receive stock
dividends in respect of the Services it provides pursuant to Work Statement
NB-2, payable in shares of Series A-6 Preferred Stock in accordance with the
provisions of this Section 3.1, having an aggregate value (determined as
provided in this Section 3.1) of up $2,919,945 as calculated on the date that
such stock dividends accrue in accordance with this Section 3.1.  Subject to the
terms and conditions of this Agreement (including the limitations set forth in
Section 3.4), on each Accrual Date, beginning with the Accrual Date for the
calendar quarter during which the first subject is enrolled in the clinical
study that is the subject of Work Statement NB-2, each outstanding share of
Series A-5 Preferred Stock shall accrue, as a stock dividend, a number of shares
of Series A-6 Preferred Stock having a value (determined as provided further
below in this Section 3.1) equal to (x) $2,919,945 minus the aggregate value of
any prior stock dividends that accrue pursuant to this Section 3.1(a1) (with
such aggregate value of such prior stock dividends being determined as of the
applicable prior Accrual Date) divided by (y) the number of calendar quarters
the Project Committee has determined it will take to complete the clinical study
that is the subject of Work Statement NB-2 and lock the study database and
transfer the study database to Radius in its then most recent determination
delivered in accordance with Section 3.1(b).”

 

“3.1(a2)  Subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), NB shall be entitled to receive stock
dividends in respect of the Services it provides pursuant to Work Statement
NB-3, payable in shares of Series A-6 Preferred Stock in accordance with the
provisions of this Section 3.1, having an aggregate value (determined as
provided in this Section 3.1) of up €4,519,863 and $310,000 as calculated on the
date that such stock dividends accrue in accordance with this Section 3.1. 
Subject to the terms and conditions of this Agreement (including the limitations
set forth in Section 3.4), on each Accrual Date, beginning with the first
calendar quarter of 2013, each outstanding share of Series A-5 Preferred Stock
shall accrue, as a stock dividend, a number of shares of Series A-6 Preferred
Stock having a value (determined as provided further below in this Section 3.1)
equal to (x) the U.S. dollar equivalent of €4,519,863 (converted from euro to
dollars in accordance with the provisions set forth in Section 3(b)) and
$310,000 minus the aggregate value of any prior stock dividends that accrue
pursuant to this Section 3.1(a2) (with such aggregate value of such prior stock
dividends being determined as of the applicable prior Accrual Date) divided by
(y) the number of calendar quarters the Project Committee has determined it will
take to complete the clinical study that is the subject of Work Statement NB-3
and lock the study database and transfer the study database to Radius in its
then most recent determination delivered in accordance with Section 3.1(b).”

 

4. Representations and Warranties of Radius. Sections 4.1-4.5 of the Agreement
shall not apply to the transactions contemplated by this Amendment No. 1. 
Sections 4.6-4.8 of the Agreement shall apply to the transactions contemplated
by this Amendment No. 1.  Radius hereby confirms that the representation and
warranties of Radius set forth in Sections 4.6-4.8 of the Agreement are true and
correct in all material respects and that all conditions required to be
performed by Radius under the terms of the Agreement prior to or on the
Amendment Date have been performed.

 

5.  Representations and Warranties of NB.   Sections 5.1-5.8 of the Agreement
shall apply to the transactions contemplated by this Amendment No. 1 and the
Bonus Shares to be issued NB pursuant to this Amendment No. 1.  NB hereby
confirms that the representations and warranties of NB set forth in Sections
5.1-5.8 of the Agreement are true and correct in all material respects on the
Amendment Date.

 

2

--------------------------------------------------------------------------------


 

6.  Closing Conditions of NB.  NB’s obligation to enter into this Amendment
No. 1 on the Amendment Date is subject to the fulfillment on or before the
Amendment Date of each of the following conditions, unless waived by NB:

 

6.1  Representations and Warranties.  The representations and warranties made by
Radius in Section 4 shall be true and correct in all material respects as of the
Amendment Date.

 

6.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No,. 1 to be performed by Radius on or prior to the Amendment Date
shall have been performed or complied with in all material respects as of the
Amendment Date..

 

6.3  Certificates and Documents.  Radius shall deliver to NB a Certificate of
the Secretary or an Assistant Secretary of Radius, dated as of the Amendment
Date, certifying that attached thereto: (a) is a true and complete copy of the
Charter, as amended by the Charter Amendment; (b) is a true and complete copy of
the Radius By-Laws; and (c) is a true and complete copy of the resolutions of
the Board of Directors and the stockholders of Radius authorizing and approving
all matters in connection with this Agreement and the transactions contemplated
hereby.

 

6.4  Compliance Certificate.  Radius shall have delivered to NB a certificate
executed by the Chief Executive Officer of Radius on behalf of Radius,
certifying the satisfaction of the conditions to the Amendment Date listed in
Section 6.1.

 

7.  Closing Conditions of Radius.  Radius’ obligation to enter into this
Amendment No. 1 on the Amendment Date is subject to the fulfillment on or before
the Amendment Date of the following conditions, unless waived by Radius:

 

7.1  Representations and Warranties.  The representations and warranties made by
NB in Section 5 shall be true and correct in all material respects as of the
Amendment Date.

 

7.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 1 to be performed by NB on or prior to the Amendment Date shall
have been performed or complied with in all material respects as of the
Amendment Date.

 

7.3  Charter Amendment.  Prior to the Amendment Date, the Charter Amendment
shall have been duly authorized, executed and filed by Radius with and accepted
by the Secretary of State of the State of Delaware.

 

7.4  Securities Laws.  Prior to the Amendment Date, Radius shall be satisfied
that the offer and sale of the Bonus Shares pursuant to this Amendment No. 1
shall be qualified or exempt from registration or qualification under all
applicable federal and state securities laws (including receipt by Radius of all
necessary blue sky law permits and qualifications required by any state, if
any).

 

8.  Ratification.  Except to the extent expressly amended by this Amendment
No. 1, all of the terms, provisions and conditions of the Agreement are hereby
ratified and confirmed and shall remain in full force and effect.  The term
“Agreement”, as used in the Agreement, shall henceforth be deemed to be a
reference to the Agreement as amended by this Amendment No. 1.

 

9.  General.  Amendment No. 1 may be executed in counterparts, each of which
will be deemed an original with all such counterparts together constituting one
instrument.

 

[remainder of this page intentionally left blank - signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 1 to be executed
on their behalf by their duly authorized representatives as of the Amendment
Date.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

 

/s/ B. Nicholas Harvey

 

 

/s/ Thomas Nielsen

By:

B. Nicholas Harvey

 

By:

Thomas Nielsen

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

Notice Address

Notice Address

Radius Health, Inc.

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

Herlev Hovedgade 207

Cambridge, MA 02139

2730 Herlev

USA

Denmark

Attn: President

Attn: Clinical Trial Leader & Medical Advisor /

 

Clinical Studies

Phone: 01.617.444.1834

Phone: 45.4452.5251

Fax: 01.617.551.4701

Fax: 45.4452.5251

 

4

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2

TO AMENDED AND RESTATED STOCK ISSUANCE AGREEMENT

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”), and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”), are parties to that
certain Amended and Restated Stock Issuance Agreement dated as of May 16, 2011
(as amended, the “Agreement”). Pursuant to Section 8.3(b) of the Agreement,
Radius and NB wish to enter into this Amendment No. 2 to the Agreement
(“Amendment No. 2”) effective as of March 28, 2014 (“Amendment Date”). 
Capitalized terms used in this Amendment No. 2 and not defined herein shall have
the meanings ascribed to them in the Agreement.

 

Background

 

Firstly, Radius and NB are, effective as of the Amendment Date, entering into an
Amendment No. 1 to Work Statement NB-3 (“Work Statement NB-3”) under the
Clinical Trial Services Agreement dated as of March 29, 2011 (the “CTS
Agreement”).  Pursuant to Amendment No. 1 to Work Statement NB-3, NB has agreed
to perform certain services relating to a Period 2 extension of the Phase III
clinical study of the subcutaneous injection form of abaloparatide (formerly,
BA058) for an additional eighteen months of standard-of-care osteoporosis
treatment in return for certain payments by Radius in the form of cash and
equity. Radius, in consideration of the activities of NB pursuant to the CTS
Agreement and Work Statement NB-1 under the CTS Agreement (“Work Statement
NB-1”) has previously sold to NB 6,443 shares of Series A-5 Convertible
Preferred Stock, par value $0.0001 per share, of Radius (the “Series A-5
Preferred Stock”), which shares entitle NB, as the holder thereof, to receive
stock dividends payable in shares of Series A-6 Convertible Preferred Stock, par
value $0.0001 per share, of Radius (the “Series A-6 Preferred Stock”) or (in the
event that the Series A-5 Preferred Stock is converted and stock dividends are
no longer payable) to receive payment in shares of another class or series of
capital stock of Radius or any other Person, in each case, having an aggregate
value of up to: (i) an additional €36,814,531 in respect of services performed
by NB pursuant to Work Statement NB-1; (ii) an aggregate value of up to
$2,919,945 in respect of services performed by NB pursuant to Work Statement
NB-2 under the CTS Agreement (“Work Statement NB-2”); and (iii) an aggregate
value of up to €4,519,863 and $310,000 in respect of services performed by NB
pursuant to Work Statement NB-3, as calculated on the date that such stock
dividends or other payments accrue.  The parties now wish to amend the Agreement
to provide for additional stock dividends payable in shares of Series A-6
Preferred Stock or (in the event that the Series A-5 Preferred Stock is
converted and stock dividends are no longer payable) to receive payment in
shares of another class or series of capital stock of Radius or any other
Person, in each case, as follows:

 

(A)       having an aggregate value of up to €2,967,638 and $527,740 in respect
of services performed by NB pursuant to Amendment No. 1 to Work Statement NB-3
(as calculated on the date that such stock dividends or other payments accrue);
and

 

(B)       having an aggregate value of up to $5,000,000 for the Performance
Incentive Bonus Program described in Amendment No. 4 to Work Statement NB-1 (the
“PIBP”) in relation to timely completion of activities by NB related to the
Phase III clinical study of the subcutaneous injection form of abaloparatide
pursuant to Amendment No. 4 to Work Statement NB-1 (as calculated on the date
that such stock dividends or other payments accrue should there be no
underwritten initial public offering of shares of Radius’ common stock (an
“IPO”) that is consummated prior to May 31, 2014 and any payments under the PIBP
are paid as part of the Bonus Equity Payment Amount rather than cash).

 

Secondly, in anticipation of a possible IPO the parties wish to modify the
payment terms under the Agreement by (i) the immediate payment of certain stock
dividends payable to NB in shares of Series A-6 Preferred Stock that would have
accrued during 2014; and (ii) the conversion of the right to receive an
aggregate value of stock dividends beyond 2014 into the right to receive a
substitute cash payment upon certain conditions.

 

Thirdly, the parties wish to modify the method of calculation of the number of
Bonus Shares that accrue in any calendar quarter in the form of stock dividends
accruing on the number of shares of Series A-5 Preferred Stock issued and
outstanding as of an applicable Accrual Date to not round down in performing
such calculation to a whole number less than one for any Work Statement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1. Series A-5 Preferred Stock Purchase Price Per Share.  It is understood and
agreed that on the Amendment Date the “Series A-5 Purchase Price Per Share” is
$81.42, and this value shall be used with respect to calculation of Bonus Shares
in respect of Services provided pursuant to Amendment No. 1 of Work Statement
NB-3 and the Performance Incentive Bonus Shares.

 

2.  Definition of Bonus Equity Payment Amount.  The definition of “Bonus Equity
Payment Amount” in Section 1.1 of the Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Bonus Equity Payment Amount” means the sum of (i) €36,814,531, which represents
the maximum portion of the fees and expenses payable to NB in connection with
all services rendered by, or on behalf of NB, pursuant to the CTS Agreement and
Work Statement NB-1 under the CTS Agreement that NB has agreed Radius may
satisfy by issuing the Bonus Shares pursuant to, and in accordance with, the
provisions of this Agreement, (ii) $2,919,945, which represents the maximum
portion of the fees and expenses payable to NB in connection with all services
rendered by, or on behalf of NB, pursuant to the CTS Agreement and Work
Statement NB-2 under the CTS Agreement that NB has agreed Radius may satisfy by
issuing the Bonus Shares pursuant to, and in accordance with, the provisions of
this Agreement and (iii) €7,487,501 and $837,740, which amounts represent the
maximum portion of the fees and expenses payable to NB in connection with all
services rendered by, or on behalf of NB, pursuant to the CTS Agreement and Work
Statement NB-3 under the CTS Agreement that NB has agreed Radius may satisfy by
issuing the Bonus Shares pursuant to, and in accordance with, the provisions of
this Agreement; provided, however, that such amount may be increased as
necessary to account for any amounts payable in Bonus Shares pursuant to the
terms of the Performance Incentive Bonus Program described in Amendment No. 4 to
Work Statement NB-1 (the “PIBP”).”

 

3.  Bonus Shares in Respect of Amendment No. 1 to Work Statement NB-3. 
Section 3.1 of the Agreement is hereby amended to add a new Section 3.1(a3) to
follow Section 3.1(a2) and to read in full as follows:

 

“3.1(a3)  Subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), NB shall be entitled to receive stock
dividends in respect of the Services it provides pursuant to Amendment No. 1 to
Work Statement NB-3, payable in shares of Series A-6 Preferred Stock in
accordance with the provisions of this Section 3.1, having an aggregate value
(determined as provided in this Section 3.1) of up to €2,967,638 and $527,740 as
calculated on the date that such stock dividends accrue in accordance with this
Section 3.1.  Accordingly, subject to the terms and conditions of this Agreement
(including the limitations set forth in Section 3.4), on each Accrual Date
during the calendar quarters that the Project Committee has determined it will
take to complete the clinical study that is the subject of Work Statement NB-3
and lock the study database and transfer the study database to Radius in its
then most recent determination delivered in accordance with Section 3.1(b),
beginning with the Accrual Date that occurs in the second calendar quarter of
2013, each outstanding share of Series A-5 Preferred Stock shall accrue, as a
stock dividend, a number of shares of Series A-6 Preferred Stock having a value
(determined as provided further below in this Section 3.1) equal to (x) the U.S.
dollar equivalent of €2,967,638 (converted from euro to dollars in accordance
with the provisions set forth in Section 3(b)) and $527,740 minus the aggregate
value of any prior stock dividends that accrue pursuant to this
Section 3.1(a3)(with such aggregate value of such prior stock dividends being
determined as of the applicable prior Accrual Date) divided by (y) the number of
calendar quarters the Project Committee has determined it will take to complete
the clinical study that is the subject of Work Statement NB-3 and lock the study
database and transfer the study database to Radius in its then most recent
determination delivered in accordance with Section 3.1(b).”

 

4.  Performance Incentive Bonus Shares in Respect of Amendment No. 4 to Work
Statement NB-1.  Section 3.1 of the Agreement is hereby amended to add a new
Section 3.1(a4) to follow Section 3.1(a3) and to read in full as follows:

 

“3.1(a4)  Subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), in the event that no underwritten initial
public offering of shares of Radius’ common stock (an “IPO”) has occurred prior
to May 31, 2014 and any payments under the PIBP are accordingly to be made as
part of the Bonus Equity Payment Amount rather than in cash pursuant to the
terms of Amendment No. 4 to Work Statement NB-1, NB shall be entitled to receive
stock dividends in respect of any amounts due under the PIBP pursuant to
Amendment No. 4 to Work Statement NB-1, payable in shares of Series A-6
Preferred Stock in accordance with the provisions of this Section 3.1, having an
aggregate value (determined as provided in this Section 3.1) of up to $5,000,000
as calculated on the date that such stock dividends accrue in accordance with
this Section 3.1.”

 

2

--------------------------------------------------------------------------------


 

5.  Modification of Payment Terms.  Section 3.1 of the Agreement is hereby
amended to add a new Section 3.1(a5) to follow Section 3.1(a4) and to read in
full as follows:

 

“3.1(a5) As soon as reasonably practical after execution of this Amendment No. 2
and subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), Radius shall declare a stock dividend of
29 shares of Series A-6 Preferred Stock for each Series A-5 Preferred Share held
by NB for a total of 186,847 shares of Series A-6 Preferred Stock in full
satisfaction of all stock dividends payable in 2014 under this Agreement in
relation to Work Statement NB-1 and Work Statement NB-3, excluding the PIBP
under Section 3.1(a4). Furthermore, in the event an IPO occurs prior to May 31,
2014, the balance owed in relation to Work Statement NB-1 and Work Statement
NB-3 for all periods of time after 2014, excluding the PIBP, shall be converted
into the right to receive a total cash payment of $4,300,000 payable in ten
equal monthly instalments of $430,000 beginning on March 31, 2015.  For purposes
of clarification, from and after the consummation of an IPO, any and all
consideration to be paid to Nordic pursuant to this Agreement shall be paid in
cash.

 

6.  Calculation of Bonus Shares in the form of stock dividends.  Section 3.1 of
the Agreement is hereby amended to replace Section 3.1(b) thereof with a new
Section 3.1(b) to read in full as follows:

 

“(b) When calculating the aggregate number of Bonus Shares accruing in each
calendar quarter, Radius shall convert the portion of €36,814,531 to accrue in
such calendar quarter into U.S. Dollars using the simple average of the exchange
rate for buying U.S. Dollars with EUROS set forth in The Wall Street
Journal(Online Edition) Market Data Center at
http://online.wsj.com/mdc/public/page/marketsdata.html for all Mondays in such
calendar quarter.  Radius shall then calculate the aggregate number of Bonus
Shares accrued in such calendar quarter by dividing (x) the U.S. Dollar
equivalent (determined in accordance with the provisions set forth in the
preceding sentence) of the Applicable Quarterly Amount, by (y) the Fair Market
Value as of the applicable Accrual Date, and rounding down the resulting
quotient to the nearest whole number.  In the event that the Bonus Shares that
accrue in any calendar quarter are in the form of stock dividends accruing on
the shares of Series A-5 Preferred Stock that are outstanding on the Accrual
Date applicable to such calendar quarter, the number of Bonus Shares accruing in
such calendar quarter with respect to each share of Series A-5 Preferred Stock
outstanding on the applicable Accrual Date shall be equal to the quotient
(rounded down to the nearest whole number but not less than one for each
applicable Work Statement) obtained by dividing (i) the number of Bonus Shares
that accrue on such applicable Accrual Date by (ii) the total number of shares
of Series A-5 Preferred Stock issued and outstanding as of such applicable
Accrual Date.”

 

7.  Tax Withholding.  Section 8 of the Agreement is hereby amended to add a new
Section 8.13 to follow Section 8.12 and to read in full as follows:

 

“Radius shall be entitled to deduct and withhold from any consideration or other
payment payable pursuant to this Agreement to NB such amounts as are required to
be deducted or withheld therefrom under any applicable legal requirement.  To
the extent that amounts are deducted or withheld for any required withholding,
such amounts shall be treated for all purposes hereunder as having been paid to
NB.  NB hereby agrees that it will timely pay all taxes and fees upon the income
and other compensation it has earned from Radius, and will indemnify and hold
Radius harmless against the claims of any governmental taxing authority made in
connection with the revenue and other compensation derived by NB under this
Agreement.”

 

8. Representations and Warranties of Radius. Sections 4.1-4.5 of the Agreement
shall not apply to the transactions contemplated by this Amendment No. 2. 
Sections 4.6-4.8 of the Agreement shall apply to the transactions contemplated
by this Amendment No. 2.  Radius hereby confirms that the representation and
warranties of Radius set forth in Sections 4.6-4.8 of the Agreement are true and
correct in all material respects and that all conditions required to be
performed by Radius under the terms of the Agreement prior to or on the
Amendment Date have been performed.

 

9.  Representations and Warranties of NB.   Sections 5.1-5.8 of the Agreement
shall apply to the transactions contemplated by this Amendment No. 2 and the
Bonus Shares to be issued to NB pursuant to this Amendment No. 2.  NB hereby
confirms that the representations and warranties of NB set forth in Sections
5.1-5.8 of the Agreement are true and correct in all material respects on the
Amendment Date.

 

3

--------------------------------------------------------------------------------

 

10.  Closing Conditions of NB.  NB’s obligation to enter into this Amendment
No. 2 on the Amendment Date is subject to the fulfillment on or before the
Amendment Date of each of the following conditions, unless waived by NB:

 

10.1  Representations and Warranties.  The representations and warranties made
by Radius in Section 4 shall be true and correct in all material respects as of
the Amendment Date.

 

10.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 2 to be performed by Radius on or prior to the Amendment Date
shall have been performed or complied with in all material respects as of the
Amendment Date.

 

11.  Closing Conditions of Radius.  Radius’ obligation to enter into this
Amendment No. 2 on the Amendment Date is subject to the fulfillment on or before
the Amendment Date of the following conditions, unless waived by Radius:

 

11.1  Representations and Warranties.  The representations and warranties made
by NB in Section 5 shall be true and correct in all material respects as of the
Amendment Date.

 

11.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 2 to be performed by NB on or prior to the Amendment Date shall
have been performed or complied with in all material respects as of the
Amendment Date.

 

11.3  Securities Laws.  Prior to the Amendment Date, Radius shall be satisfied
that the offer and sale of the Bonus Shares pursuant to this Amendment No. 2
shall be qualified or exempt from registration or qualification under all
applicable federal and state securities laws (including receipt by Radius of all
necessary blue sky law permits and qualifications required by any state, if
any).

 

12.  Ratification.  Except to the extent expressly amended by this Amendment
No. 2, all of the terms, provisions and conditions of the Agreement are hereby
ratified and confirmed and shall remain in full force and effect.  The term
“Agreement”, as used in the Agreement, shall henceforth be deemed to be a
reference to the Agreement as amended to date, including by this Amendment
No. 2.

 

13.  General.  This Amendment No. 2 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

14.  Applicable Law. This Amendment No. 2 shall be governed by, subject to, and
construed in accordance with the substantive laws of Massachusetts without
regard for any choice or conflict of laws rule or provision that would result in
the application of the substantive law of any other jurisdiction.

 

[remainder of this page intentionally left blank - signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 2 to be executed
on their behalf by their duly authorized representatives as of the Amendment
Date.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

/s/ Robert E. Ward

 

/s/ Thomas Nielson

By: Robert E. Ward

By: Thomas Nielson

Title: President and CEO

Title: CFO

 

 

Notice Address

Notice Address

Radius Health, Inc.

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

Herlev Hovedgade 207

Cambridge, MA 02139

2730 Herlev

USA

Denmark

Attn: President

Attn: Clinical Trial Leader & Medical Advisor /

 

Clinical Studies

Phone: 01.617.444.1834

Phone: 45.4452.5251

Fax: 01.617.551.4701

Fax: 45.4452.5251

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 3

TO AMENDED AND RESTATED STOCK ISSUANCE AGREEMENT

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”), and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”), are parties to that
certain Amended and Restated Stock Issuance Agreement dated as of May 16, 2011
(as amended, the “Agreement”). Pursuant to Section 8.3(b) of the Agreement,
Radius and NB wish to enter into this Amendment No. 3 to the Agreement
(“Amendment No. 3”) effective as of May 19, 2014 (“Amendment Date”). 
Capitalized terms used in this Amendment No. 3 and not defined herein shall have
the meanings ascribed to them in the Agreement.

 

Background

 

Radius and NB are now wish to amend the IPO date under the Agreement. NOW
THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

1.  Amendment of the IPO date. The latest date upon which and IPO is to be
consummated by Radius under Section 3.1(a4) and Section 3.1(a5) is hereby
amended from May 31, 2014 to June 30, 2014.

 

2. Representations and Warranties of Radius. Sections 4.1-4.5 of the Agreement
shall not apply to the transactions contemplated by this Amendment No. 3. 
Sections 4.6-4.8 of the Agreement shall apply to the transactions contemplated
by this Amendment No. 3.  Radius hereby confirms that the representation and
warranties of Radius set forth in Sections 4.6-4.8 of the Agreement are true and
correct in all material respects and that all conditions required to be
performed by Radius under the terms of the Agreement prior to or on the
Amendment Date have been performed.

 

3.  Representations and Warranties of NB.   Sections 5.1-5.8 of the Agreement
shall apply to the transactions contemplated by this Amendment No. 3 and the
Bonus Shares to be issued to NB pursuant to this Amendment No. 3.  NB hereby
confirms that the representations and warranties of NB set forth in Sections
5.1-5.8 of the Agreement are true and correct in all material respects on the
Amendment Date.

 

4.  Closing Conditions of NB.  NB’s obligation to enter into this Amendment
No. 3 on the Amendment Date is subject to the fulfillment on or before the
Amendment Date of each of the following conditions, unless waived by NB:

 

5.1  Representations and Warranties.  The representations and warranties made by
Radius in Section 4 shall be true and correct in all material respects as of the
Amendment Date.

 

5.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 3 to be performed by Radius on or prior to the Amendment Date
shall have been performed or complied with in all material respects as of the
Amendment Date.

 

6.  Closing Conditions of Radius.  Radius’ obligation to enter into this
Amendment No. 3 on the Amendment Date is subject to the fulfillment on or before
the Amendment Date of the following conditions, unless waived by Radius:

 

7.1  Representations and Warranties.  The representations and warranties made by
NB in Section 5 shall be true and correct in all material respects as of the
Amendment Date.

 

7.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 3 to be performed by NB on or prior to the Amendment Date shall
have been performed or complied with in all material respects as of the
Amendment Date.

 

7.3  Securities Laws.  Prior to the Amendment Date, Radius shall be satisfied
that the offer and sale of the Bonus Shares pursuant to this Amendment No. 3
shall be qualified or exempt from registration or qualification under all
applicable federal and state securities laws (including receipt by Radius of all
necessary blue sky law permits and qualifications required by any state, if
any).

 

8.  Ratification.  Except to the extent expressly amended by this Amendment
No. 3, all of the terms, provisions and conditions of the Agreement are hereby
ratified and confirmed and shall remain in full force and effect.  The term

 

--------------------------------------------------------------------------------


 

“Agreement”, as used in the Agreement, shall henceforth be deemed to be a
reference to the Agreement as amended to date, including by this Amendment
No. 3.

 

9.  General.  This Amendment No. 3 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

10.  Applicable Law. This Amendment No. 3 shall be governed by, subject to, and
construed in accordance with the substantive laws of Massachusetts without
regard for any choice or conflict of laws rule or provision that would result in
the application of the substantive law of any other jurisdiction.

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 3 to be executed
on their behalf by their duly authorized representatives as of the Amendment
Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

/s/ B.N. Harvey

 

 

/s/ Thomas Nielson

By: B.N. Harvey

 

 

By: Thomas Nielson

Title: CFO

 

 

Title: CFO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor /

 

 

Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.5251

 

2

--------------------------------------------------------------------------------
